EXHIBIT 10.1


 



 

  

 



 

 

SHARE EXCHANGE AGREEMENT

 

by and among

 

RESORT SAVERS, INC.,

as the Purchaser,

 

DUSUN ECO RESORT (2015) SDN. BHD.,

as the Company

 

and

 

THE SHAREHOLDERS OF THE COMPANY NAMED HEREIN,

as the Sellers

 

Dated as of December [___], 2017

 

 

 

   

 



 
 



   

   



 

TABLE OF CONTENTS

 



ARTICLE I.

THE SHARE EXCHANGE

 

1.1

Purchase and Sale of Shares

1

 

1.2

Consideration

1

 

1.3

Company Shareholder Consent

2

 

 

 

 

ARTICLE II.

CLOSING

 

2.1

CLOSING

2

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

3.1

Due Organization and Good Standing

2

 

3.2

Authorization; Binding Agreement

2

 

3.3

Governmental Approvals

3

 

3.4

No Conflict With Other Instruments

3

 

3.5

Capitalization

3

 

3.6

Subsidiaries

4

 

3.7

SEC Filings and Purchaser Financials

4

 

3.8

Absence of Certain Changes

5

 

3.9

Compliance with Laws

5

 

3.10

Actions; Orders; Permits

5

 

3.11

Taxes and Returns

5

 

3.12

Properties

6

 

3.13

Material Contracts

6

 

3.14

Transactions with Affiliates

6

 

3.15

Finders and Brokers

7

 

3.16

Ownership of Exchange Shares

7

 

3.17

Independent Investigation

7

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

4.1

Due Organization and Good Standing

7

 

4.2

Authorization; Binding Agreement

7

 

4.3

Capitalization

8

 

4.4

Subsidiaries

9

 

4.5

Governmental Approvals

9

 

4.6

No Conflict With Other Instruments

9

 

4.7

Financial Statements

9

 

4.8

Absence of Certain Changes

10

 

4.9

Compliance with Laws

10

 

4.10

Company Permits

10

 

4.11

Litigation

10

 

4.12

Material Contracts

10

 

4.13

Intellectual Property

12

 

4.14

Taxes and Returns

14

 

4.15

Real Property

15



 

 

-i-


   



 



4.16

Personal Property

15

 

4.17

Title to and Sufficiency of Assets

16

 

4.18

Employee Matters

16

 

4.19

Benefit Plans

17

 

4.20

Environmental Matters

18

 

4.21

Transactions with Related Persons

19

 

4.22

Insurance

19

 

4.23

Top Customers and Suppliers

19

 

4.24

Books and Records

20

 

4.25

Accounts Receivable

20

 

4.26

Certain Business Practices

20

 

4.27

Investment Company Act

20

 

4.28

Finders and Investment Bankers

20

 

4.29

Independent Investigation

20

 

4.30

Information Supplied

21

 

4.31

Disclosure

21

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

5.1

Due Organization and Good Standing

21

 

5.2

Authorization; Binding Agreement

21

 

5.3

Ownership

22

 

5.4

Governmental Approvals

22

 

5.5

Non-Contravention

22

 

5.6

No Litigation

22

 

5.7

Investment Representations

22

 

5.8

Lock-Up Provisions

23

 

5.9

Finders and Investment Bankers

24

 

5.10

Independent Investigation

24

 

5.11

Information Supplied

24

 

5.12

Disclosure

24

 

ARTICLE VI.

COVENANTS

 

6.1

Access and Information

25

 

6.2

Conduct of Business of the Company

25

 

6.3

Conduct of Business of the Purchaser

28

 

6.4

Annual and Interim Financial Statements

29

 

6.5

Purchaser Public Filings

30

 

6.6

No Solicitation

30

 

6.7

No Trading

31

 

6.8

Notification of Certain Matters

31

 

6.9

Efforts

31

 

6.10

Further Assurances

32

 

6.11

Stockholder Approval; Information Statement

32

 

6.12

Public Announcements

33

 

6.13

Confidential Information

34

 

6.14

Litigation Support

35

 

6.15

Documents and Information

35

 

6.16

[[[Post-Closing Board of Directors and Executive Officers

35

 

6.17

Supplemental Disclosure Schedules

35



 

 

-ii-


   



 



ARTICLE VII.

SURVIVAL

 

7.1

Survival

36

 

ARTICLE VIII.

CLOSING CONDITIONS

 

8.1

Conditions to Each Party’s Obligations

37

 

8.2

Conditions to Obligations of the Company and the Sellers

37

 

8.3

Conditions to Obligations of the Purchaser

38

 

8.4

Frustration of Conditions

39

 

ARTICLE IX.

TERMINATION AND EXPENSES

 

9.1

Termination

39

 

9.2

Effect of Termination

40

 

9.3

Fees and Expenses

40

 

ARTICLE X.

RELEASES

 

10.1

Release and Covenant Not to Sue

41

 

ARTICLE XI.

MISCELLANEOUS

 

11.1

Notices

41

 

11.2

Binding Effect; Assignment

41

 

11.3

Third Parties

41

 

11.4

Arbitration

42

 

11.5

Governing Law; Jurisdiction

42

 

11.6

WAIVER OF JURY TRIAL

43

 

11.7

Specific Performance

43

 

11.8

Severability

43

 

11.9

Amendment

43

 

11.10

Waiver

43

 

11.11

Entire Agreement

43

 

11.12

Interpretation

44

 

11.13

Counterparts

44

 

ARTICLE XII.

DEFINITIONS

 

12.1

Certain Definitions

44



 

INDEX OF ANNEXES AND EXHIBITS

 



Annex

 

Description

 

 

Annex I

 

List of Sellers



 

 

-iii-


   



 

SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement (this “Agreement”) is made and entered into as of
December [__], 2017, by and among (i) Resort Savers, Inc., a corporation
incorporated in the State of Nevada (the “Purchaser”), (ii) Dusun Eco Resort
(2015) Sdn. Bhd., a [limited liability company] incorporated in Malaysia (the
“Company”) and (iii) each of the shareholders of the Company named on Annex I
hereto (collectively, the “Sellers”). The Purchaser, the Company and the Sellers
are sometimes referred to herein individually as a “Party” and, collectively, as
the “Parties.” Capitalized terms, unless otherwise defined, shall have the
meanings ascribed to such terms in Article XII hereof.

 

RECITALS

 

WHEREAS, the Purchaser is a publicly held corporation organized under the laws
of the State of Nevada;

 

WHEREAS, the Company is a privately-held limited liability company organized
under the laws of Malaysia, and has no Subsidiaries;

 

WHEREAS, the Sellers collectively own all of the issued and outstanding equity
shares of the Company representing a 100% interest in the Company;

 

WHEREAS, the Purchaser agrees to acquire 100% of the issued and outstanding
equity shares of the Company from the Sellers in exchange for the issuance of
400,000,000 shares of the Purchaser’s common stock, par value $0.0001 per share
(the “Common Stock”), which shall represent approximately 84.21% of the issued
and outstanding shares of the Purchaser’s Common Stock (the “Exchange”) and on
the Closing Date (as defined below), the Sellers will become stockholders of the
Purchaser; and

 

WHEREAS, for Federal income tax purposes, it is intended that the Exchange
qualify as a reorganization under the provisions of Section 368(a) of the
Internal Revenue Code of 1986, as amended;

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and the
representations, warranties, covenants and agreements contained in this
Agreement, and intending to be legally bound hereby, the Parties agree as
follows:

 

ARTICLE I.

THE SHARE EXCHANGE

 

1.1 Purchase and Sale of Shares. At the Closing and subject to and upon the
terms and conditions of this Agreement, the Sellers shall sell, transfer,
convey, assign and deliver to the Purchaser, and the Purchaser shall purchase,
acquire and accept from the Sellers, all of the issued and outstanding shares
(being 100 shares of [Rm 1.00] par value each) of the Company (collectively, the
“Purchased Shares”), free and clear of all Liens (other than potential
restrictions on resale under applicable securities Laws).

 

1.2 Consideration. At the Closing and subject to and upon the terms and
conditions of this Agreement, in full payment for the Purchased Shares, the
Purchaser shall issue and deliver to the Sellers an aggregate of 400,000,000
shares of Common Stock (the “Exchange Shares”). Each Seller shall receive its
pro rata share of the Exchange Shares based on the percentage of Purchased
Shares owned by such Seller as compared to the total number of Purchased Shares
owned by all Sellers (such Seller’s “Pro Rata Share”). Each Seller’s Pro Rata
Share is set forth in Annex I.

 

 

   



 

1.3 Company Shareholder Consent. Each Seller, as a shareholder of the Company,
hereby approves, authorizes and consents to the Company’s execution and delivery
of this Agreement, the performance by the Company of its obligations hereunder
and the consummation by the Company of the transactions contemplated hereby.
Each Seller acknowledges and agrees that the consents set forth herein are
intended and shall constitute such consent of the Sellers as may be required
(and shall, if applicable, operate as a written shareholder resolution of the
Company) pursuant to the Company Charter, any other agreement in respect of the
Company to which any Seller is a party and all applicable Laws.

 

ARTICLE II.

CLOSING

 

2.1 Closing. The closing of the transactions contemplated by this Agreement
(“Closing”) shall occur at a mutually agreeable time and place within five
business days after all the closing conditions to this Agreement have been
satisfied or waived, or at such other date, time or place as the Purchaser and
the Company may agree (the date of such Closing, the “Closing Date”).

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

Except as set forth in the disclosure schedules delivered by the Purchaser to
the Company on the date hereof (the “Purchaser Disclosure Schedules”), the
Section numbers of which are numbered to correspond to the Section numbers of
this Agreement to which they refer, or in the SEC Reports (as defined below),
the Purchaser represents and warrants to the Company, as follows:

 

3.1 Due Organization and Good Standing. The Purchaser is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Nevada. The Purchaser has all requisite corporate power and authority to own,
lease and operate its properties and to carry on its business as now being
conducted. The Purchaser is duly qualified or licensed and in good standing to
conduct business in each jurisdiction in which the character of the property
owned, leased or operated by it or the nature of the business conducted by it
makes such qualification or licensing necessary, except for any deviations from
any of the foregoing that would not reasonably be expected to have a Material
Adverse Effect on the Purchaser. The Purchaser has heretofore made available to
the Company accurate and complete copies of the Purchaser Charter, as currently
in effect.

 

3.2 Authorization; Binding Agreement. The Purchaser has all requisite corporate
power and authority to execute and deliver this Agreement, to perform the
Purchaser’s obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby (a) have been duly and
validly authorized by the board of directors of the Purchaser, and (b) no other
corporate proceedings, other than as set forth elsewhere in the Agreement, on
the part of the Purchaser are necessary to authorize the execution and delivery
of this Agreement or to consummate the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by the Purchaser and,
assuming the due authorization, execution and delivery of this Agreement by the
other Parties hereto, constitutes the valid and binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except to the extent that enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization and moratorium laws and other laws of
general application affecting the enforcement of creditors’ rights generally or
by any applicable statute of limitation or by any valid defense of set-off or
counterclaim, and the fact that equitable remedies or relief (including the
remedy of specific performance) are subject to the discretion of the court from
which such relief may be sought (collectively, the “Enforceability Exceptions”).

 

  -2-

   



 

3.3 Governmental Approvals. No Consent of or with any Governmental Authority, on
the part of the Purchaser is required to be obtained or made in connection with
the execution, delivery or performance by the Purchaser of this Agreement or the
consummation by the Purchaser of the transactions contemplated hereby, other
than (a) such filings as may be required by the State of Nevada to consummate
and report mergers, share exchanges or similar corporate combination or
reorganization transactions, (b) such filings as may be required in any
jurisdiction where the Purchaser is qualified or authorized to conduct business
as a foreign corporation in order to maintain such qualification or
authorization, (c) such filings as contemplated by this Agreement, (d) any
filings required with the OTC Markets Group with respect to the transactions
contemplated by this Agreement, (e) applicable requirements, if any, of the
Securities Act, the Exchange Act, and/or any state “blue sky” securities Laws,
and the rules and regulations thereunder, and (f) where the failure to obtain or
make such Consents or to make such filings or notifications, would not
reasonably be expected to have a Material Adverse Effect on the Purchaser.

 

3.4 No Conflict With Other Instruments. The execution and delivery by the
Purchaser of this Agreement, the consummation by the Purchaser of the
transactions contemplated hereby, and compliance by the Purchaser with any of
the provisions hereof will not result in the breach of any term or provision of,
constitute a default under, or terminate, accelerate or modify the terms of, any
indenture, mortgage, deed of trust, or other material agreement or instrument to
which the Purchaser is a party or to which any of its assets, properties or
operations are subject, except to the extent that such breach would not
reasonably be expected to have a Material Adverse Effect on the Purchaser.

 

3.5 Capitalization.

 

(a) The Purchaser is authorized to issue (i) 1,000,000,000 shares of Common
Stock, of which 74,976,241 are issued and outstanding prior to the Closing, and
(ii) 15,000,000 shares of preferred stock, par value $0.0001 per share, none of
which are issued and outstanding prior to the Closing. All outstanding shares of
Common Stock are duly authorized, validly issued, fully paid and non-assessable
and not subject to or issued in violation of any purchase option, right of first
refusal, preemptive right, subscription right or any similar right under any
provision of the NRS, the Purchaser Charter or any Contract to which the
Purchaser is a party. None of the outstanding Common Stock has been issued in
violation of any applicable securities Laws.

 

(b) Prior to giving effect to the transactions contemplated by this Agreement,
except as set forth in the SEC Reports or in this Agreement, the Purchaser does
not have any Subsidiaries or own any equity interests in any other Person.

 

(c) Except as set forth in the SEC Reports, there are no (i) outstanding
options, warrants, puts, calls, convertible securities, preemptive or similar
rights, (ii) bonds, debentures, notes or other Indebtedness having general
voting rights or that are convertible or exchangeable into securities having
such rights or (iii) subscriptions or other rights, agreements, arrangements,
Contracts or commitments of any character (A) relating to the issued or unissued
shares of the Purchaser, or (B) obligating the Purchaser to issue, transfer,
deliver or sell or cause to be issued, transferred, delivered, sold or
repurchased any options or shares or securities convertible into or exchangeable
for such shares, or (C) obligating the Purchaser to grant, extend or enter into
any such option, warrant, call, subscription or other right, agreement,
arrangement or commitment for such capital shares. Other than as expressly set
forth in this Agreement or in the SEC Reports, there are no outstanding
obligations of the Purchaser to repurchase, redeem or otherwise acquire any
shares of the Purchaser or to provide funds to make any investment (in the form
of a loan, capital contribution or otherwise) in any Person, and there are no
stockholders agreements, voting trusts or other agreements or understandings to
which the Purchaser is a party with respect to the voting of any shares of the
Purchaser.

 

  -3-

   



 

(d) All Indebtedness of the Purchaser is disclosed in the SEC Reports. No
Indebtedness of the Purchaser contains any restriction upon: (i) the prepayment
of any of such Indebtedness, (ii) the incurrence of Indebtedness by the
Purchaser or (iii) the ability of the Purchaser to grant any Lien on its
properties or assets.

 

(e) Since January 1, 2015, and except as contemplated by this Agreement or
disclosed in the SEC Reports, the Purchaser has not declared or paid any
distribution or dividend in respect of its shares and has not repurchased,
redeemed or otherwise acquired any of its shares, and the Purchaser’s board of
directors has not authorized any of the foregoing.

 

3.6 Subsidiaries. Schedule 3.6 sets forth the name of each Subsidiary of the
Purchaser, and with respect to each Subsidiary (a) its full legal name, (b) its
jurisdiction of organization and (c) the percent of issued and outstanding
shares or other equity interests held by the Purchaser or one of its
Subsidiaries. All of the outstanding equity securities of each Subsidiary of the
Purchaser which are owned by the Purchaser or one of its Subsidiaries are duly
authorized and validly issued, fully paid and non-assessable (if applicable),
and were offered, sold and delivered in compliance with all applicable
securities Laws, and owned by the Purchaser or one of its Subsidiaries free and
clear of all Liens (other than those, if any, imposed by such Subsidiary’s
Organizational Documents). There are no Contracts to which the Purchaser or any
of its Affiliates is a party or bound with respect to the voting (including
voting trusts or proxies) of the shares or other equity interests of any
Subsidiary of the Purchaser other than the Organizational Documents of any such
Subsidiary. There are no outstanding or authorized options, warrants, rights,
agreements, subscriptions, convertible securities or commitments to which any
Subsidiary of the Purchaser is a party or which are binding upon any Subsidiary
of the Purchaser providing for the issuance or redemption of any shares or other
equity interests in or of any Subsidiary of the Purchaser. There are no
outstanding equity appreciation, phantom equity, profit participation or similar
rights granted by any Subsidiary of the Purchaser. No Subsidiary of the
Purchaser has any limitation on its ability to make any distributions or
dividends to its equity holders, whether by Contract, Order or applicable Law.
Except for the equity interests of the Subsidiaries listed on Schedule 3.6, the
Purchaser does not own or have any rights to acquire, directly or indirectly,
any shares or other equity interests of any Person. None of the Purchaser or its
Subsidiaries is a participant in any joint venture, partnership or similar
arrangement. There are no outstanding material contractual obligations of the
Purchaser or its Subsidiaries to provide funds to, or make any investment (in
the form of a loan, capital contribution or otherwise) in, any other Person
(other than loans to customers in the ordinary course of business).

 

3.7 SEC Filings and Purchaser Financials.

 

(a) The Purchaser, since January 1, 2015, has filed all forms, reports,
schedules, statements, registrations statements, prospectuses and other
documents required to be filed or furnished by the Purchaser with the SEC under
the Securities Act and/or the Exchange Act, together with any amendments,
restatements or supplements thereto. Except to the extent available on the SEC’s
web site through EDGAR, the Purchaser has delivered to the Company copies in the
form filed with the SEC of all of the following: (i) the Purchaser’s Annual
Reports on Form 10-K for each fiscal year of the Purchaser beginning with the
year ended December 31, 2015, (ii) the Purchaser’s Quarterly Reports on Form
10-Q for each fiscal quarter that the Purchaser filed such reports to disclose
its quarterly financial results in each of the fiscal years of the Purchaser
referred to in clause (i) above, and (iii) all other forms, reports,
registration statements, prospectuses and other documents (other than
preliminary materials) filed by the Purchaser with the SEC since the beginning
of the first fiscal year referred to in clause (i) above (the forms, reports,
registration statements, prospectuses and other documents referred to in clauses
(i), (ii) and (iii) above, whether or not available through EDGAR, are,
collectively, the “SEC Reports”). The SEC Reports (y) were prepared in all
material respects in accordance with the requirements of the Securities Act and
the Exchange Act, as the case may be, and the rules and regulations thereunder
and (z) did not, as of their respective effective dates (in the case of SEC
Reports that are registration statements filed pursuant to the requirements of
the Securities Act) and at the time they were filed with the SEC (in the case of
all other SEC Reports) contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements made therein, in the light of the circumstances under which
they were made, not misleading. As used in this Section 3.7, the term “file”
shall be broadly construed to include any manner permitted by SEC rules and
regulations in which a document or information is furnished, supplied or
otherwise made available to the SEC. As of the date of this Agreement, (A) the
Common Stock is listed on the OTC Bulletin Board, (B) the Purchaser has not
received any written deficiency notice from the OTC Markets Group relating to
the continued listing requirements of the Common Stock, (C) there are no Actions
pending or, to the Knowledge of the Purchaser, threatened against the Purchaser
with respect to any intention by such entity to suspend, prohibit or terminate
the quoting of the Common Stock on the OTC Bulletin Board, and (D) the Common
Stock is in compliance with all of the applicable listing and corporate
governance rules of the OTC Markets Group.

 

  -4-

   



 

(b) The financial statements and notes contained or incorporated by reference in
the SEC Reports (the “Purchaser Financials”), fairly present in all material
respects the financial position and the results of operations, changes in
stockholders’ equity, and cash flows of the Purchaser at the respective dates of
and for the periods referred to in such financial statements, all in accordance
with (i) GAAP methodologies applied on a consistent basis throughout the periods
involved and (ii) Regulation S-X or Regulation S-K, as applicable (except as may
be indicated in the notes thereto and for the omission of notes and audit
adjustments in the case of unaudited quarterly financial statements to the
extent permitted by Regulation S-X or Regulation S-K, as applicable).

 

(c) Except as and to the extent reflected or reserved against in the Purchaser
Financials, the Purchaser has not incurred any Liabilities or obligations of the
type required to be reflected on a balance sheet in accordance with GAAP that
are not adequately reflected or reserved on or provided for in the Purchaser
Financials, other than Liabilities of the type required to be reflected on a
balance sheet in accordance with GAAP that have been incurred in the ordinary
course of business and which would not reasonably be expected to have a Material
Adverse Effect on the Purchaser.

 

3.8 Absence of Certain Changes. As of the date of this Agreement, the Purchaser
has, since July 31, 2017, not been subject to a Material Adverse Effect.

 

3.9 Compliance with Laws. The Purchaser is in compliance with all Laws
applicable to it and the conduct of its business except for such noncompliance
which would not reasonably be expected to have a Material Adverse Effect on the
Purchaser, and the Purchaser has not received written notice alleging any
violation of applicable Law in any material respect by the Purchaser.

 

3.10 Actions; Orders; Permits. There is no pending or, to the Knowledge of the
Purchaser, threatened Action to which the Purchaser is subject which would
reasonably be expected to have a Material Adverse Effect on the Purchaser. There
is no material Action that the Purchaser has pending against any other Person.
The Purchaser is not subject to any material Orders of any Governmental
Authority, nor are any such Orders pending. The Purchaser holds all Permits
necessary to lawfully conduct its business as presently conducted, and to own,
lease and operate its assets and properties, all of which are in full force and
effect, except where the failure to hold such Permit or for such Permit to be in
full force and effect would not reasonably be expected to have a Material
Adverse Effect on the Purchaser.

 

3.11 Taxes and Returns.

 

  -5-

   



 

(a) The Purchaser has or will have timely filed, or caused to be timely filed,
all Tax Returns by it, which Tax Returns are true, accurate, correct and
complete, and has paid, collected or withheld, or caused to be paid, collected
or withheld, all Taxes required to be paid, collected or withheld, other than
such Taxes for which adequate reserves in the Purchaser Financials have been
established in accordance with GAAP. There are no audits, examinations,
investigations or other proceedings pending against the Purchaser in respect of
any Tax, and the Purchaser has not been notified in writing of any proposed Tax
claims or assessments against the Purchaser (other than, in each case, claims or
assessments for which adequate reserves in the Purchaser Financials have been
established in accordance with GAAP or are immaterial in amount). There are no
Liens with respect to any Taxes upon any of the Purchaser’s assets, other than
Permitted Liens. The Purchaser has no outstanding waivers or extensions of any
applicable statute of limitations to assess any material amount of Taxes. There
are no outstanding requests by the Purchaser for any extension of time within
which to file any Tax Return or within which to pay any Taxes shown to be due on
any Tax Return.

 

(b) Since July 31, 2017, the Purchaser has not (i) changed any Tax accounting
methods, policies or procedures except as required by a change in Law, (ii)
made, revoked, or amended any material Tax election, (iii) filed any amended Tax
Returns or claim for refund or (iv) entered into any closing agreement affecting
or otherwise settled or compromised any material Tax Liability or refund.

 

3.12 Properties. Except as set forth in the SEC Reports, the Purchaser does not
own, license or otherwise have any right, title or interest in any material
Intellectual Property and does not own or lease any material real property or
Personal Property.

 

3.13 Material Contracts.

 

(a) Except as set forth in the SEC Reports, other than this Agreement, there are
no Contracts to which the Purchaser is a party or by which any of its properties
or assets may be bound, subject or affected, which (i) creates or imposes a
Liability greater than $50,000, (ii) may not be cancelled by the Purchaser on
less than sixty days’ prior notice without payment of a material penalty or
termination fee or (iii) prohibits, prevents, restricts or impairs in any
material respect any business practice of the Purchaser as its business as is
currently conducted, any acquisition of material property by the Purchaser, or
restricts in any material respect the ability of the Purchaser from engaging in
business as currently conducted by it or from competing with any other Person
(each, a “Purchaser Material Contract”). All Purchaser Material Contracts have
been made available to the Company other than those that are exhibits to the SEC
Reports.

 

(b) With respect to each Purchaser Material Contract: (i) the Purchaser Material
Contract was entered into at arms’ length and in the ordinary course of
business; (ii) the Purchaser Material Contract is legal, valid, binding and
enforceable in all material respects against the Purchaser and, to the Knowledge
of the Purchaser, the other parties thereto, and is in full force and effect
(except as such enforcement may be limited by the Enforceability Exceptions);
(iii) the Purchaser is not in breach or default in any material respect, and no
event has occurred that with the passage of time or giving of notice or both
would constitute such a breach or default in any material respect by the
Purchaser, or permit termination or acceleration by the other party, under such
Purchaser Material Contract; and (iv) to the Knowledge of the Purchaser, no
other party to any Purchaser Material Contract is in breach or default in any
material respect, and no event has occurred that with the passage of time or
giving of notice or both would constitute such a breach or default by such other
party, or permit termination or acceleration by the Purchaser under any
Purchaser Material Contract.

 

3.14 Transactions with Affiliates. The SEC Reports set forth the Contracts and
arrangements that are in existence as of the date of this Agreement under which
there are any existing or future Liabilities or obligations between the
Purchaser and any (a) present or former director, officer or employee or
Affiliate of the Purchaser, or any family member of any of the foregoing, or (b)
record or beneficial owner of more than five percent of the outstanding Common
Stock as of the date hereof.

 

  -6-

   



 

3.15 Finders and Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission from the Purchaser, the
Company or any of their respective Affiliates in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
the Purchaser.

 

3.16 Ownership of Exchange Shares. All Exchange Shares issued and delivered in
accordance with Article I to the Sellers shall be, upon issuance and delivery of
such Exchange Shares, fully paid and non-assessable, free and clear of all
Liens, other than restrictions arising from applicable securities Laws, this
Agreement and any Liens incurred by Sellers, and the issuance and sale of such
Exchange Shares pursuant hereto will not be subject to or give rise to any
preemptive rights or rights of first refusal.

 

3.17 Independent Investigation. The Purchaser has conducted its own independent
investigation, review and analysis of the business, results of operations,
prospects, condition (financial or otherwise) or assets of the Company, and
acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records, and other documents and data of
the Company for such purpose. The Purchaser acknowledges and agrees that: (a) in
making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, it has relied solely upon its own
investigation and the express representations and warranties of the Company and
the Sellers set forth in Article IV and Article V (including the related
portions of the Company Disclosure Schedules and any Supplemental Disclosure
Schedules provided by the Company or the Sellers); and (b) none of the Company,
the Sellers or their respective Representatives have made any representation or
warranty as to the Company, the Sellers or this Agreement, except as expressly
set forth in Article IV and Article V (including the related portions of the
Company Disclosure Schedules and Supplemental Disclosure Schedules provided by
the Company or the Sellers).

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the disclosure schedules delivered by the Company to the
Purchaser on the date hereof (the “Company Disclosure Schedules”), the Section
numbers of which are numbered to correspond to the Section numbers of this
Agreement to which they refer, the Company hereby represents and warrants to the
Purchaser as follows:

 

4.1 Due Organization and Good Standing. The Company is a business company duly
organized on August 19, 2015 (the “Company Incorporation Date”), validly
existing and in good standing under the Laws of Malaysia and has all requisite
power and authority to own, lease and operate its properties and to carry on its
business as now being conducted. The Company is duly qualified or licensed and
in good standing in Malaysia and in each other jurisdiction where it does
business or operates to the extent that the character of the property owned, or
leased or operated by it or the nature of the business conducted by it makes
such qualification or licensing necessary. The Company has provided to the
Purchaser accurate and complete copies of its Organizational Documents, as
amended to date and as currently in effect. The Company is not in violation of
any provision of its Organizational Documents.

 

4.2 Authorization; Binding Agreement. The Company has all requisite corporate
power and authority to execute and deliver this Agreement, to perform the
Company’s obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, (a) have been duly and validly authorized by
the Company’s board of directors and the Company’s shareholders to the extent
required by the Company’s Organizational Documents, the Malaysia Act, any other
applicable Law or any Contract to which the Company or any of its shareholders
is a party or by which it or its securities are bound and (b) no other
proceedings on the part of the Company are necessary to authorize the execution
and delivery of this Agreement or to consummate the transactions contemplated
hereby. This Agreement has been duly and validly executed and delivered by the
Company and assuming the due authorization, execution and delivery of this
Agreement, constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to the
Enforceability Exceptions.

 

  -7-

   



 

4.3 Capitalization.

 

(a) The Company is authorized to issue 400,000 Company Ordinary Shares, 100 of
which shares are issued and outstanding. Prior to giving effect to the
transactions contemplated by this Agreement, the Sellers are the legal
(registered) and beneficial owners of all of the issued and outstanding shares
and other equity interests in or of the Company, with each Seller owning the
shares and any other equity interests in the Company set forth on Annex I, all
of which shares and other equity interests are owned free and clear of any
Liens. The Purchased Shares to be delivered by the Sellers to the Purchaser at
the Closing constitute all of the issued and outstanding shares and other equity
interests in or of the Company. All of the outstanding shares and other equity
interests in or of the Company have been duly authorized, are fully paid and
non-assessable and not in violation of any purchase option, right of first
refusal, preemptive right, subscription right or any similar right under any
provision of the Malaysia Act, any other applicable Law, the Company Charter or
any Contract to which the Company is a party or by which it or its securities
are bound. The Company holds no shares or other equity interests in or of the
Company in its treasury. None of the outstanding shares or other equity
interests in or of the Company were issued in violation of any applicable
securities Laws.

 

(b) There are no options, warrants or other rights to subscribe for or purchase
any shares or other equity interests in or of the Company or securities
convertible into or exchangeable for, or that otherwise confer on the holder any
right to acquire any shares or other equity interests in or of the Company, or
preemptive rights or rights of first refusal or first offer, nor are there any
Contracts, commitments, arrangements or restrictions to which the Company or any
of its shareholders is a party or bound relating to any equity securities of the
Company, whether or not outstanding. There are no outstanding or authorized
equity appreciation, phantom equity or similar rights with respect to the
Company. There are no voting trusts, proxies, shareholder agreements or any
other agreements or understandings with respect to the voting of the Company’s
shares or other equity interests. There are no outstanding contractual
obligations of the Company to repurchase, redeem or otherwise acquire any shares
or other equity interests or securities in or of the Company, nor has the
Company granted any registration rights to any Person with respect to the
Company’s equity securities. All of the Company’s securities have been granted,
offered, sold and issued in compliance with all applicable securities Laws. As a
result of the consummation of the transactions contemplated by this Agreement,
no shares or other equity interests in or of the Company are issuable and no
rights in connection with any interests, warrants, rights, options or other
securities of the Company accelerate or otherwise become triggered (whether as
to vesting, exercisability, convertibility or otherwise).

 

(c) Since the Company Incorporation Date, the Company has not declared or paid
any distribution or dividend in respect of its shares or other equity interests
and has not repurchased, redeemed or otherwise acquired any shares or other
equity interests in or of the Company, and the board of directors of the Company
has not authorized any of the foregoing.

 

  -8-

   



 

4.4 Subsidiaries. The Company does not have any wholly- or partially-owned
subsidiaries and does not own an equity interest in any other Person.

 

4.5 Governmental Approvals. No Consent of or with any Governmental Authority on
the part of the Company is required to be obtained or made in connection with
the execution, delivery or performance by the Company of this Agreement or the
consummation by the Company of the transactions contemplated hereby other than
such filings as contemplated by this Agreement.

 

4.6 No Conflict With Other Instruments. The execution and delivery by the
Company of this Agreement, the consummation by the Company of the transactions
contemplated hereby, and compliance by the Company with any of the provisions
hereof will not result in the breach of any term or provision of, constitute a
default under, or terminate, accelerate or modify the terms of, any indenture,
mortgage, deed of trust, or other material agreement or instrument to which the
Company is a party or to which any of its assets, properties or operations are
subject, except to the extent that such breach would not reasonably be expected
to have a Material Adverse Effect on the Company.

 

4.7 Financial Statements.

 

(a) As used herein, the term “Company Financials” means the audited financial
statements of the Company (including any related notes thereto), consisting of
the consolidated balance sheets of the Company from the Company Incorporation
Date to December 31, 2016 (the “Balance Sheet Date”), and the related audited
income statements, changes in shareholder equity and statements of cash flows
for the time period then ended. The Company Financials (i) accurately reflect
the books and records of the Company as of the times and for the periods
referred to therein, (ii) were prepared in accordance with IFRS, consistently
applied throughout and among the periods involved (except that the unaudited
statements exclude the footnote disclosures and other presentation items
required for IFRS and exclude year-end adjustments which will not be material in
amount), and (iii) fairly present in all material respects the financial
position of the Company as of the respective dates thereof and the results of
the operations and cash flows of the Company for the periods indicated.

 

(b) The Company maintains accurate books and records reflecting its assets and
Liabilities and maintains proper and adequate internal accounting controls that
provide reasonable assurance that (i) the Company does not maintain any
off-the-book accounts and that the Company’s assets are used only in accordance
with the Company’s management directives, (ii) transactions are executed with
management’s authorization, (iii) transactions are recorded as necessary to
permit preparation of the financial statements of the Company and to maintain
accountability for the Company’s assets, (iv) access to the Company’s assets is
permitted only in accordance with management’s authorization, (v) the reporting
of the Company’s assets is compared with existing assets at regular intervals
and verified for actual amounts and (vi) accounts, notes and other receivables
are recorded accurately, and proper and adequate procedures are implemented to
effect the collection of accounts, notes and other receivables on a current and
timely basis. The Company has not been subject to or involved in any material
fraud that involves management or other employees who have a significant role in
the internal controls over financial reporting of the Company. Since the Company
Incorporation Date , neither the Company nor its Representatives have received
any written complaint, allegation, assertion or claim regarding the accounting
or auditing practices, procedures, methodologies or methods of the Company or
its internal accounting controls, including any material written complaint,
allegation, assertion or claim that the Company has engaged in questionable
accounting or auditing practices.

 

(c) The Company has never been subject to the reporting requirements of Sections
13(a) and 15(d) of the Exchange Act.

 

  -9-

   



 

(d) All material Indebtedness of the Company is disclosed in the financial
statements and related notes previously delivered to the Purchaser. No
Indebtedness of the Company contains any restriction upon (i) the prepayment of
any of such Indebtedness, (ii) the incurrence of Indebtedness by the Company, or
(iii) the ability of the Company to grant any Lien on their respective
properties or assets.

 

(e) The Company is not subject to any Liabilities or obligations (whether or not
required to be reflected on a balance sheet prepared in accordance with IFRS),
except for those that are either (i) adequately reflected or reserved on or
provided for in the consolidated balance sheet of the Company as of the Balance
Sheet Date contained in the Company Financials or (ii) not material and that
were incurred after the Balance Sheet Date in the ordinary course of business
consistent with past practice (other than Liabilities for breach of any Contract
or violation of any Law).

 

(f) All financial projections with respect to the Company that were delivered by
or on behalf of the Company to the Purchaser or its Representatives were
prepared in good faith using assumptions that the Company believes to be
reasonable.

 

4.8 Absence of Certain Changes. Since the Balance Sheet Date, the Company has
(a) conducted its business only in the ordinary course of business consistent
with past practice, (b) not been subject to a Material Adverse Effect and (c)
has not taken any action or committed or agreed to take any action that would be
prohibited by Section 6.2(b) if such action were taken on or after the date
hereof without the consent of the Purchaser.

 

4.9 Compliance with Laws. Except for such noncompliance which would not
reasonably be expected to have a Material Adverse Effect on the Purchaser, the
Company is not and has not been in material conflict or non-compliance with, or
in material default or violation of, nor has the Company received, since the
Company Incorporation Date, any written or, to the Knowledge of the Company,
oral notice of any material conflict or non-compliance with, or material default
or violation of, any applicable Laws by which it or any of its properties,
assets, employees, business or operations are or were bound or affected.

 

4.10 Company Permits. The Company (and its employees who are legally required to
be licensed by a Governmental Authority in order to perform his or her duties
with respect to his or her employment with the Company), holds all Permits
necessary to lawfully conduct in all material respects its business as presently
conducted and as currently contemplated to be conducted, and to own, lease and
operate its assets and properties (collectively, the “Company Permits”). The
Company has made available to the Purchaser true, correct and complete copies of
all material Company Permits. All of the Company Permits are in full force and
effect, and no suspension or cancellation of any of the Company Permits is
pending or, to the Company’s Knowledge, threatened. The Company is not in
violation in any material respect of the terms of any Company Permit.

 

4.11 Litigation. There is no (a) Action of any nature pending or, to the
Company’s Knowledge, threatened, nor is there any reasonable basis for any
Action to be made, or (b) Order pending now or rendered by a Governmental
Authority since the Company Incorporation Date, in either case of (a) or (b) by
or against the Company, its current or former directors, officers or equity
holders (provided, that any litigation involving the directors, officers or
equity holders of the Company must be related to the the Company’s business,
equity securities or assets), its business, equity securities or assets. Since
the Company Incorporation Date, none of the current or former officers, senior
management or directors of the Company have been charged with, indicted for,
arrested for, or convicted of any felony or any crime involving fraud.

 

4.12 Material Contracts.

 

  -10-

   



 

(a) Schedule 4.12(a) sets forth a true, correct and complete list of, and the
Company has made available to the Purchaser (including written summaries of oral
Contracts), true, correct and complete copies of, each Contract to which the
Company is a party or by which the Company, or any of its properties or assets
are bound or affected (each contract required to be set forth on Schedule
4.12(a), a “Company Material Contract”) that:

 

(i) contains covenants that limit the ability of the Company (A) to compete in
any line of business or with any Person or in any geographic area or to sell, or
provide any service or product or solicit any Person, including any
non-competition covenants, employee and customer non-solicit covenants,
exclusivity restrictions, rights of first refusal or most-favored pricing
clauses or (B) to purchase or acquire an interest in any other Person;

 

(ii) involves any joint venture, profit-sharing, partnership, limited liability
company or other similar agreement or arrangement relating to the formation,
creation, operation, management or control of any partnership or joint venture;

 

(iii) involves any exchange traded, over the counter or other swap, cap, floor,
collar, futures contract, forward contract, option or other derivative financial
instrument or Contract, based on any commodity, security, instrument, asset,
rate or index of any kind or nature whatsoever, whether tangible or intangible,
including currencies, interest rates, foreign currency and indices;

 

(iv) evidences Indebtedness (whether incurred, assumed, guaranteed or secured by
any asset) of the Company having an outstanding principal amount in excess of
$20,000;

 

(v) involves the acquisition or disposition, directly or indirectly (by merger
or otherwise), of assets with an aggregate value in excess of $20,000 (other
than in the ordinary course of business consistent with past practice) or shares
or other equity interests in or of another Person;

 

(vi) relates to any merger, consolidation or other business combination with any
other Person or the acquisition or disposition of any other entity or its
business or material assets or the sale of the Company, its business or material
assets;

 

(vii) by its terms, individually or with all related Contracts, calls for
aggregate payments or receipts by the Company under such Contract or Contracts
of more than $20,000 in the aggregate;

 

(viii) obligates the Company to provide continuing indemnification or a
guarantee of obligations of a third party after the date hereof in excess of
$20,000;

 

(ix) is between the Company and any Top Customer or Top Supplier (both as
defined below) (other than in the ordinary course of business);

 

(x) is between the Company and any directors, officers or employees of the
Company (other than at-will employment arrangements with employees entered into
in the ordinary course of business consistent with past practice), including all
non-competition, severance and indemnification agreements, or any Related
Person;

 

(xi) obligates the Company to make any capital commitment or expenditure in
excess of $20,000 (including pursuant to any joint venture);

 

  -11-

   



 

(xii) relates to a material settlement entered into since the Company
Incorporation Date or under which the Company has outstanding obligations (other
than customary confidentiality obligations or in the ordinary course of
business);

 

(xiii) provides another Person (other than the Company or any manager, director
or officer of the Company) with a power of attorney;

 

(xiv) relates to the development, ownership, licensing or use of any
Intellectual Property by, to or from the Company, other than Off-the-Shelf
Software Agreements (as defined below); or

 

(xv) is otherwise material to the Company and not described in clauses (i)
through (xiv) above.

 

(b) With respect to each Company Material Contract: (i) such Company Material
Contract is valid and binding and enforceable in all respects against the
Company (subject to the Enforceability Exceptions) and, to the Knowledge of the
Company, each other party thereto, and is in full force and effect; (ii) neither
the execution of this Agreement nor the consummation of the transactions
contemplated by this Agreement will affect the validity or enforceability of any
Company Material Contract; (iii) the Company is not in breach or default in any
respect, and no event has occurred that with the passage of time or giving of
notice or both would constitute a breach or default by the Company, or permit
termination or acceleration by the other party thereto, under such Company
Material Contract; (iv) to the Knowledge of the Company, no other party to such
Company Material Contract is in breach or default in any respect, and no event
has occurred that with the passage of time or giving of notice or both would
constitute such a breach or default by such other party, or permit termination
or acceleration by the Company, under such Company Material Contract; (v) the
Company has not received written or, to the Knowledge of the Company, oral
notice of an intention by any party to any such Company Material Contract that
provides for a continuing obligation by any party thereto to terminate such
Company Material Contract or amend the terms thereof, other than modifications
in the ordinary course of business that do not adversely affect the Company; and
(vi) the Company has not waived any rights under any such Company Material
Contract.

 

4.13 Intellectual Property.

 

(a) Schedule 4.13(a)(i) sets forth: (i) all Patents, Trademarks, Internet Assets
and Copyrights owned or licensed by the Company or otherwise used or held for
use by the Company in which the Company is the owner, applicant or assignee
(“Company Registered IP”), specifying as to each item, as applicable: (A) the
nature of the item, including the title, (B) the owner of the item, (C) the
jurisdictions in which the item is issued or registered or in which an
application for issuance or registration has been filed and (D) the issuance,
registration or application numbers and dates; and (ii) all material
unregistered Intellectual Property owned or purported to be owned by the
Company. Schedule 4.13(a)(ii) sets forth all licenses, sublicenses and other
agreements or permissions (“Company IP Licenses”) (other than “shrink wrap,”
“click wrap,” and “off the shelf” software agreements and other agreements for
Software commercially available on reasonable terms to the public generally with
license, maintenance, support and other fees of less than $2,000 per year
(collectively, “Off-the-Shelf Software Agreements”), which are not required to
be listed, although such licenses are “Company IP Licenses” as that term is used
herein), under which the Company is a licensee or otherwise is authorized to use
or practice any Intellectual Property, and describes (A) the applicable
Intellectual Property licensed, sublicensed or used and (B) any royalties,
license fees or other compensation due from the Company, if any. The Company
owns, free and clear of all Liens (other than Permitted Liens), has valid and
enforceable rights in, and has the unrestricted right to use, sell, license,
transfer or assign, all Intellectual Property currently used, licensed or held
for use by the Company, and previously used or licensed by the Company, except
for the Intellectual Property that is the subject of the Company IP Licenses.
For each Patent and Patent application in the Company Registered IP, the Company
has obtained valid assignments of inventions from each inventor. Except as set
forth on Schedule 4.13(a)(iii), all Company Registered IP is owned exclusively
by the Company without obligation to pay royalties, licensing fees or other
fees, or otherwise account to any third party with respect to such Company
Registered IP.

 

  -12-

   



 

(b) The Company has a valid and enforceable license to use all Intellectual
Property that is the subject of the Company IP Licenses applicable to the
Company. The Company IP Licenses include all of the licenses, sublicenses and
other agreements or permissions necessary to operate the Company as presently
conducted. The Company has performed all obligations imposed on it in the
Company IP Licenses, has made all payments required to date, and the Company is
not, nor, to the Knowledge of the Company, is any other party thereto, in breach
or default thereunder, nor has any event occurred that with notice or lapse of
time or both would constitute a default thereunder. The continued use by the
Company of the Intellectual Property that is the subject of the Company IP
Licenses in the same manner that it is currently being used is not restricted by
any applicable license of the Company. All registrations for Copyrights, Patents
and Trademarks that are owned by or exclusively licensed to the Company are
valid and in force, and all applications to register any Copyrights, Patents and
Trademarks are pending and in good standing, all without challenge of any kind.
The Company is not party to any Contract that requires the Company to assign to
any Person all of its rights in any Intellectual Property developed by the
Company under such Contract.

 

(c) Schedule 4.13(c) sets forth all licenses, sublicenses and other agreements
or permissions under which the Company is the licensor (each, an “Outbound IP
License”), and for each such Outbound IP License, describes (i) the applicable
Intellectual Property licensed, (ii) the licensee under such Outbound IP
License, and (iii) any royalties, license fees or other compensation due to the
Company, if any. The Company has performed all obligations imposed on it in the
Outbound IP Licenses, and the Company is not, nor, to the Knowledge of the
Company, is any other party thereto, in breach or default thereunder, nor has
any event occurred that with notice or lapse of time or both would constitute a
default thereunder.

 

(d) No Action is pending or, to the Company’s Knowledge, threatened that
challenges the validity, enforceability, ownership, or right to use, sell,
license or sublicense any Intellectual Property currently licensed, used or held
for use by the Company in any material respect. The Company has not received any
written or, to the Knowledge of the Company, oral notice or claim asserting or
suggesting that any infringement, misappropriation, violation, dilution or
unauthorized use of the Intellectual Property of any other Person is or may be
occurring or has or may have occurred, as a consequence of the business
activities of the Company, nor to the Knowledge of the Company is there a
reasonable basis therefor. There are no Orders to which the Company is a party
or is otherwise bound that (i) restrict the rights of the Company to use,
transfer, license or enforce any Intellectual Property owned by the Company,
(ii) restrict the conduct of the business of the Company in order to accommodate
a third Person’s Intellectual Property, or (iii) grant any third Person any
right with respect to any Intellectual Property owned by the Company. The
Company is not currently infringing, nor has, in the past, infringed,
misappropriated or violated any Intellectual Property of any other Person in any
material respect in connection with the ownership, use or license of any
Intellectual Property owned or purported to be owned by the Company or, to the
Knowledge of the Company, otherwise in connection with the conduct of the
respective businesses of the Company. To the Company’s Knowledge, no third party
is infringing upon, has misappropriated or is otherwise violating any
Intellectual Property owned, licensed by, licensed to, or otherwise used or held
for use by the Company (“Company IP”) in any material respect.

 

  -13-

   



 

(e) All employees and independent contractors of the Company have assigned to
the Company all Intellectual Property arising from the services performed for
the Company by such Persons. No current or former officers, employees or
independent contractors of the Company have claimed any ownership interest in
any Intellectual Property owned by the Company. To the Knowledge of the Company,
there has been no violation of the Company’s policies or practices related to
protection of Company IP or any confidentiality or nondisclosure Contract
relating to the Intellectual Property owned by the Company. The Company has
provided the Purchaser with true and complete copies of all written Contracts
referenced in subsections under which employees and independent contractors
assigned their Intellectual Property to the Company.

 

(f) To the Knowledge of the Company, no Person has obtained unauthorized access
to third party information and data in the possession of the Company, nor has
there been any other compromise of the security, confidentiality or integrity of
such information or data. The Company has complied with all applicable Laws
relating to privacy, personal data protection, and the collection, processing
and use of personal information and its own privacy policies and guidelines. The
operation of the business of the Company has not and does not materially violate
any right to privacy or publicity of any third person, or constitute unfair
competition or trade practices under applicable Law.

 

(g) The consummation of any of the transactions contemplated by this Agreement
will neither violate nor by their terms result in the material breach, material
modification, cancellation, termination, suspension of, or acceleration of any
payments with respect to, or release of source code because of (i) any Contract
providing for the license or other use of Intellectual Property owned by the
Company, or (ii) any Company IP License. Following the Closing, the Company
shall be permitted to exercise all of the Company’s rights under such Contracts
or IP Licenses described in the previous sentence to the same extent that the
Company would have been able to exercise had the transactions contemplated by
this Agreement not occurred, without the payment of any additional amounts or
consideration other than ongoing fees, royalties or payments which the Company
would otherwise be required to pay in the absence of such transactions.

 

4.14 Taxes and Returns.

 

(a) The Company has or will have timely filed, or caused to be timely filed, all
Tax Returns and reports required to be filed by it (taking into account all
available extensions), which Tax Returns are true, accurate, correct and
complete in all material respects, and has paid, collected or withheld, or
caused to be paid, collected or withheld, all Taxes required to be paid,
collected or withheld, other than such Taxes for which adequate reserves in the
Company Financials have been established in accordance with IFRS. The Company
has complied with all applicable Laws relating to Tax.

 

(b) There is no current pending or, to the Knowledge of the Company, threatened
Action against the Company by a Governmental Authority in a jurisdiction where
the Company does not file Tax Returns that it is or may be subject to taxation
by that jurisdiction.

 

(c) The Company is not being audited by any Tax authority or has been notified
in writing or, to the Knowledge of the Company, orally by any Tax authority that
any such audit is contemplated or pending. There are no claims, assessments,
audits, examinations, investigations or other Actions pending against the
Company in respect of any Tax, and the Company has not been notified in writing
of any proposed Tax claims or assessments against it (other than, in each case,
claims or assessments for which adequate reserves in the Company Financials have
been established).

 

(d) There are no Liens with respect to any Taxes upon the Company’s assets,
other than Permitted Liens.

 

  -14-

   



 

(e) The Company has collected or withheld all Taxes currently required to be
collected or withheld by it, and all such Taxes have been paid to the
appropriate Governmental Authorities or set aside in appropriate accounts for
future payment when due.

 

(f) The Company does not have any outstanding waivers or extensions of any
applicable statute of limitations to assess any amount of Taxes. There are no
outstanding requests by the Company for any extension of time within which to
file any Tax Return or within which to pay any Taxes shown to be due on any Tax
Return.

 

(g) The Company has not made any change in accounting method or received a
ruling from, or signed an agreement with, any taxing authority that would
reasonably be expected to have a material impact on its Taxes following the
Closing.

 

(h) The Company does not have any Liability for the Taxes of another Person (i)
under any applicable Tax Law, (ii) as a transferee or successor, or (iii) by
contract, indemnity or otherwise. The Company is not a party to or bound by any
Tax indemnity agreement, Tax sharing agreement or Tax allocation agreement or
similar agreement, arrangement or practice with respect to Taxes (including
advance pricing agreement, closing agreement or other agreement relating to
Taxes with any Governmental Authority) that will be binding on the Company or
its Subsidiaries with respect to any period following the Closing Date.

 

(i) The Company has not requested, nor is the subject of or bound by any private
letter ruling, technical advice memorandum, closing agreement or similar ruling,
memorandum or agreement with any Governmental Authority with respect to any
Taxes, nor is any such request outstanding.

 

4.15 Real Property. Schedule 4.15 contains a complete and accurate list of all
premises currently leased or subleased or otherwise used or occupied by the
Company for the operation of the business of the Company (the “Leased
Premises”), and of all current leases, lease guarantees, agreements and
documents related thereto, including all amendments, terminations and
modifications thereof or waivers thereto (collectively, the “Company Real
Property Leases”), as well as the current annual rent and term under each
Company Real Property Lease. The Company has provided to the Purchaser a true
and complete copy of each of the Company Real Property Leases, and in the case
of any oral Company Real Property Lease, a written summary of the material terms
of such Company Real Property Lease. The Company Real Property Leases are valid,
binding and enforceable in accordance with their terms and are in full force and
effect. To the Knowledge of the Company, no event has occurred which (whether
with or without notice, lapse of time or both or the happening or occurrence of
any other event) would constitute a default on the part of the Company or any
other party under any of the Company Real Property Leases, and the Company has
not received notice of any such condition. The Company does not own nor has ever
owned any real property or any interest in real property (other than the
leasehold interests in the Company Real Property Leases).

 

4.16 Personal Property. Each item of Personal Property which is currently owned,
used or leased by the Company with a book value or fair market value of greater
than $20,000 is set forth on Schedule 4.16, along with, to the extent
applicable, a list of lease agreements and lease guarantees related thereto,
including all amendments, terminations and modifications thereof or waivers
thereto (“Company Personal Property Leases”). All such items of Personal
Property are in good operating condition and repair (reasonable wear and tear
excepted), and are suitable for their intended use in the business of the
Company. The Company has provided to the Purchaser a true and complete copy of
each of the Company Personal Property Leases, and in the case of any oral
Company Personal Property Lease, a written summary of the material terms of such
Company Personal Property Lease. The Company Personal Property Leases are valid,
binding and enforceable in accordance with their terms and are in full force and
effect. To the Knowledge of the Company, no event has occurred which (whether
with or without notice, lapse of time or both or the happening or occurrence of
any other event) would constitute a default on the part of the Company or any
other party under any of the Company Personal Property Leases, and the Company
has not received notice of any such condition.

 

  -15-

   



 

4.17 Title to and Sufficiency of Assets. The Company has good and marketable
title to, or a valid leasehold interest in or right to use, all of its assets,
free and clear of all Liens other than (a) Permitted Liens, (b) the rights of
lessors under leasehold interests and (c) Liens specifically identified on the
Company Financials. The assets (including Intellectual Property rights and
contractual rights) of the Company constitute all of the assets, rights and
properties that are used in the operation of the businesses of the Company as it
is now conducted and presently proposed to be conducted or that are used or held
by the Company for use in the operation of the businesses of the Company, and
taken together, are adequate and sufficient for the operation of the businesses
of the Company as currently conducted and as presently proposed to be conducted.

 

4.18 Employee Matters.

 

(a) The Company is not a party to any collective bargaining agreement or other
Contract with any group of employees, labor organization or other representative
of any of the employees of the Company and the Company has no Knowledge of any
activities or proceedings of any labor union or other party to organize or
represent such employees. There has not occurred or, to the Knowledge of the
Company, been threatened any strike, slow-down, picketing, work- stoppage, or
other similar labor activity with respect to any such employees. There are no
unresolved labor controversies (including unresolved grievances and age or other
discrimination claims), if any, that are pending or, to the Knowledge of the
Company, threatened between the Company and Persons employed by or providing
services to the Company. No current officer or employee of the Company has
provided the Company written or, to the Knowledge of the Company, oral notice of
his or her plan to terminate his or her employment with the Company.

 

(b) The Company (i) is and has been in compliance in all material respects with
all applicable Laws respecting employment and employment practices, terms and
conditions of employment, health and safety and wages and hours, and other Laws
relating to discrimination, disability, labor relations, hours of work, payment
of wages and overtime wages, pay equity, immigration, workers compensation,
working conditions, employee scheduling, occupational safety and health, family
and medical leave, and employee terminations, and have not received written
notice, or any other form of notice, that there is any pending Action involving
unfair labor practices against the Company, (ii) is not liable for any material
arrears of wages or any material penalty for failure to comply with any of the
foregoing, and (iii) is not liable for any material payment to any Governmental
Authority with respect to unemployment compensation benefits, social security or
other benefits or obligations for employees, independent contractors or
consultants (other than routine payments to be made in the ordinary course of
business and consistent with past practice). There are no Actions pending or, to
the Knowledge of the Company, threatened against the Company brought by or on
behalf of any applicant for employment, any current or former employee, any
Person alleging to be a current or former employee, or any Governmental
Authority, relating to any such Law or regulation, or alleging breach of any
express or implied contract of employment, wrongful termination of employment,
or alleging any other discriminatory, wrongful or tortious conduct in connection
with the employment relationship.

 

(c) The Company has paid in full to all employees all wages, salaries,
commission, bonuses and other compensation due to its employees, including
overtime compensation, and there are no severance payments which are or could
become payable by the Company to any employees under the terms of any written
or, to the Company’s Knowledge, oral agreement, or commitment or any Law,
custom, trade or practice. Each employee has entered into the Company’s standard
form of employee non-disclosure, inventions and restrictive covenants agreement
with the Company (whether pursuant to a separate agreement or incorporated as
part of such employee’s overall employment agreement), a copy of which has been
provided to the Purchaser by the Company.

 

  -16-

   



 

(d) Each independent contractor of the Company is a party to a written Contract
with the Company. Each such independent contractor has entered into customary
covenants regarding confidentiality, non-competition and assignment of
inventions and copyrights in such Person’s agreement with the Company, a copy of
which has been provided to the Purchaser by the Company. For the purposes of
applicable Law, including the Code, all independent contractors who are
currently, or since the Company Incorporation Date have been, engaged by the
Company are bona fide independent contractors and not employees of the Company.
Each independent contractor is terminable on fewer than thirty days’ notice,
without any obligation of the Company to pay severance or a termination fee.

 

4.19 Benefit Plans.

 

(a) The Company has never maintained or contributed to (or had an obligation to
contribute to) any “employee benefit plan” (as defined in Section 3(3) of
ERISA).

 

(b) With respect to each Company Benefit Plan which covers any current or former
officer, director, consultant or employee (or beneficiary thereof) of the
Company, the Company has provided to the Purchaser accurate and complete copies,
if applicable, of all Company Benefit Plans and related trust agreements or
annuity Contracts (including any amendments, modifications or supplements
thereto).

 

(c) With respect to each Company Benefit Plan: (i) such Company Benefit Plan has
been administered and enforced in all material respects in accordance with its
terms and the requirements of any and all applicable Laws, and has been
maintained, where required, in good standing with applicable regulatory
authorities and Governmental Authorities; (ii) no breach of fiduciary duty has
occurred; (iii) no Action is pending, or to the Company’s Knowledge, threatened
(other than routine claims for benefits arising in the ordinary course of
administration); and (iv) all contributions and premiums required to be made
with respect to a Company Benefit have been timely made. The Company has not
incurred any obligation in connection with the termination of, or withdrawal
from, any Company Benefit Plan.

 

(d) The present value of the accrued benefit liabilities (whether or not vested)
under each Company Benefit Plan, determined as of the end of the Company’s most
recently ended fiscal year on the basis of actuarial assumptions, each of which
is reasonable, did not exceed the current value of the assets of such Company
Benefit Plan allocable to such benefit liabilities.

 

(e) The consummation of the transactions contemplated by this Agreement will
not: (i) entitle any individual to severance pay, unemployment compensation or
other benefits or compensation; or (ii) accelerate the time of payment or
vesting, or increase the amount of any compensation due, or in respect of, any
individual.

 

(f) Except to the extent required by applicable Law, the Company does not
provide health or welfare benefits to any former or retired employee nor is
obligated to provide such benefits to any active employee following such
employee’s retirement or other termination of employment or service.

 

  -17-

   



 

(g) All Company Benefit Plans can be terminated at any time as of or after the
Closing Date without resulting in any liability to the Company, the Purchaser or
their respective Affiliates for any additional contributions, penalties,
premiums, fees, fines, excise taxes or any other charges or liabilities.

 

4.20 Environmental Matters.

 

(a) The Company is and has been in compliance in all material respects with all
applicable Environmental Laws, including obtaining, maintaining in good
standing, and complying with all Permits required for its business and
operations by Environmental Laws (“Environmental Permits”), no Action is pending
or, to the Company’s Knowledge, threatened to revoke, modify, or terminate any
such Environmental Permit, and, to the Company’s Knowledge, no facts,
circumstances, or conditions currently exist that could adversely affect such
continued compliance with Environmental Laws and Environmental Permits or
require capital expenditures to achieve or maintain such continued compliance
with Environmental Laws and Environmental Permits.

 

(b) The Company is not the subject of any outstanding Order or Contract with any
Governmental Authority or other Person in respect of any (i) Environmental Laws,
(ii) Remedial Action, or (iii) Release or threatened Release of a Hazardous
Material. The Company has not assumed, contractually or by operation of Law, any
Liabilities or obligations under any Environmental Laws.

 

(c) No Action has been made or is pending, or to the Company’s Knowledge,
threatened against the Company or any assets of the Company alleging either or
both that the Company may be in material violation of any Environmental Law or
Environmental Permit or may have any material Liability under any Environmental
Law.

 

(d) The Company has not manufactured, treated, stored, disposed of, arranged for
or permitted the disposal of, generated, handled or released any Hazardous
Material, or owned or operated any property or facility, in a manner that has
given or would reasonably be expected to give rise to any material Liability or
obligation under applicable Environmental Laws. No fact, circumstance, or
condition exists in respect of the Company or any property currently or formerly
owned, operated, or leased by the Company or any property to which the Company
arranged for the disposal or treatment of Hazardous Materials that could
reasonably be expected to result in the Company incurring any material
Environmental Liabilities.

 

(e) There is no investigation of the business, operations, or currently owned,
operated, or leased property of the Company or, to the Company’s Knowledge,
previously owned, operated, or leased property of the Company pending or, to the
Company’s Knowledge, threatened that could lead to the imposition of any Liens
under any Environmental Law or material Environmental Liabilities.

 

(f) To the Knowledge of the Company, there is not located at any of the
properties of the Company any (i) underground storage tanks, (ii)
asbestos-containing material, or (iii) equipment containing polychlorinated
biphenyls.

 

(g) The Company has provided to the Purchaser all environmentally related site
assessments, audits, studies, reports and results of investigations that have
been performed in respect of the currently or previously owned, leased, or
operated properties of the Company.

 

  -18-

   



 

4.21 Transactions with Related Persons. Except as set forth in the financial
statements and related notes previously delivered to the Purchaser, neither the
Company nor any of its Affiliates, nor any officer, director, manager, employee,
trustee or beneficiary of the Company, nor any immediate family member of any of
the foregoing (whether directly or indirectly through an Affiliate of such
Person) (each of the foregoing, a “Related Person”) is presently, or since the
Company Incorporation Date has been, a party to any transaction with the
Company, including any Contract or other arrangement (a) providing for the
furnishing of services by (other than as officers, directors or employees of the
Company), (b) providing for the rental of real property or Personal Property
from or (c) otherwise requiring payments to (other than for services or expenses
as directors, officers or employees of the Company in the ordinary course of
business consistent with past practice), any Related Person or any Person in
which any Related Person has an interest as an owner, officer, manager,
director, trustee or partner or in which any Related Person has any direct or
indirect interest (other than the ownership of securities representing no more
than two percent of the outstanding voting power or economic interest of a
publicly traded company). Except as set forth in the financial statements and
related notes previously delivered to the Purchaser, the Company does not have
outstanding any Contract or other arrangement or commitment with any Related
Person, and no Related Person owns any real property or Personal Property, or
right, tangible or intangible (including Intellectual Property) which is used in
the business of the Company.

 

4.22 Insurance.

 

(a) Schedule 4.22(a) lists all insurance policies (by policy number, insurer,
coverage period, coverage amount, annual premium and type of policy) held by the
Company relating to the Company or its business, properties, assets, directors,
officers and employees, copies of which have been provided to the Purchaser. All
premiums due and payable under all such insurance policies have been timely paid
and the Company is otherwise in material compliance with the terms of such
insurance policies. All such insurance policies are in full force and effect,
and to the Knowledge of the Company, there is no threatened termination of, or
material premium increase with respect to, any of such insurance policies.

 

(b) Schedule 4.22(b) identifies each individual insurance claim in excess of
$10,000 made by the Company since the Company Incorporation Date. The Company
has reported to its insurers all claims and pending circumstances that would
reasonably be expected to result in a claim that could be covered by any such
insurance policies, except where such failure to report such a claim would not
be reasonably likely to be material to the Company. The Company has not made any
claim against an insurance policy as to which the insurer is denying coverage.

 

4.23 Top Customers and Suppliers. Schedule 4.23 lists, by dollar volume paid for
each of (a) the period from the Company Incorporation Date until on December 31,
2015, (b) the twelve months ended on December 31, 2016 and (c) the period from
January 1, 2017 through September 30, 2017, the key customers of the Company
(the “Top Customers”) and the key suppliers of goods or services to the Company
(the “Top Suppliers”). The relationships of the Company with such suppliers and
customers are good commercial working relationships and (i) no Top Supplier or
Top Customer within the last twelve months has cancelled or otherwise
terminated, or, to the Company’s Knowledge, intends to cancel or otherwise
terminate, any relationships of such Person with the Company, (ii) no Top
Supplier or Top Customer has during the last twelve months decreased materially
or, to the Company’s Knowledge, threatened to stop, decrease or limit
materially, or intends to modify materially its relationships with the Company
or intends to stop, decrease or limit materially its products or services to the
Company or its usage or purchase of the products or services of the Company,
(iii) to the Company’s Knowledge, no Top Supplier or Top Customer intends to
refuse to pay any amount due to the Company or seek to exercise any remedy
against the Company, (iv) the Company has not since January 1, 2016 been engaged
in any material dispute with any Top Supplier or Top Customer, and (v) to the
Company’s Knowledge, the consummation of the transactions contemplated in this
Agreement will not affect the relationship of the Company with any Top Supplier
or Top Customer.

 

  -19-

   



 

4.24 Books and Records. All of the financial books and records of the Company
are complete and accurate in all material respects and have been maintained in
the ordinary course consistent with past practice and in accordance with
applicable Laws.

 

4.25 Accounts Receivable. All accounts, notes and other receivables, whether or
not accrued, and whether or not billed, of the Company (the “Accounts
Receivable”) arose from sales actually made or services actually performed and
represent valid obligations to the Company. None of the Accounts Receivable are,
to the Knowledge of the Company, subject to any right of recourse, defense,
deduction, return of goods, counterclaim, offset, or set off on the part of the
obligor in excess of any amounts reserved therefor on the Company Financials.
All of the Accounts Receivable are, to the Knowledge of the Company, fully
collectible according to their terms in amounts not less than the aggregate
amounts thereof carried on the books of the Company (net of reserves) within
ninety days.

 

4.26 Certain Business Practices.

 

(a) Neither the Company, nor any of its Representatives acting on its behalf,
has (i) used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity, (ii) made any unlawful payment
to foreign or domestic government officials or employees, to foreign or domestic
political parties or campaigns or violated any provision of the Foreign Corrupt
Practices Act of 1977 or (iii) made any other unlawful payment. Neither the
Company, nor any of its Representatives acting on its behalf, has directly or
indirectly, given or agreed to give any gift or similar benefit in any material
amount to any customer, supplier, governmental employee or other Person who is
or may be in a position to help or hinder the Company or assist the Company in
connection with any actual or proposed transaction.

 

(b) The operations of the Company are and have been conducted at all times in
compliance with laundering statutes in all applicable jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any Governmental Authority, and
no Action involving the Company with respect to the any of the foregoing is
pending or, to the Knowledge of the Company, threatened.

 

(c) Neither the Company nor any of its directors or officers, or, to the
Knowledge of the Company, any other Representative acting on behalf of the
Company is currently identified on the specially designated nationals or other
blocked person list or otherwise currently subject to any U.S. sanctions
administered by OFAC, and the Company has not, directly or indirectly, used any
funds, or loaned, contributed or otherwise made available such funds to any
joint venture partner or other Person, in connection with any sales or
operations in Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned
by OFAC or for the purpose of financing the activities of any Person currently
subject to, or otherwise in violation of, any U.S. sanctions administered by
OFAC in the last five fiscal years.

 

4.27 Investment Company Act. The Company is not an “investment company” or a
Person directly or indirectly “controlled” by or acting on behalf of an
“investment company”, in each case within the meaning of the Investment Company
Act of 1940, as amended.

 

4.28 Finders and Investment Bankers. The Company has not incurred or will incur
any Liability for any brokerage, finder’s or other fee or commission in
connection with the transactions contemplated hereby.

 

4.29 Independent Investigation. The Company has conducted its own independent
investigation, review and analysis of the business, results of operations,
prospects, condition (financial or otherwise) or assets of the Purchaser, and
acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records, and other documents and data of
the Purchaser for such purpose. The Company acknowledges and agrees that: (a) in
making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, it has relied solely upon its own
investigation and the express representations and warranties of the Purchaser
set forth in Article III (including the related portions of the Purchaser
Disclosure Schedules and any Supplemental Disclosure Schedules provided by the
Purchaser); and (b) neither the Purchaser nor any of its Representatives have
made any representation or warranty as to the Purchaser or this Agreement,
except as expressly set forth in Article III (including the related portions of
the Purchaser Disclosure Schedules and Supplemental Disclosure Schedules
provided by the Purchaser).

 

  -20-

   



 

4.30 Information Supplied. None of the information supplied or to be supplied by
the Company expressly for inclusion or incorporation by reference: (a) in any
Current Report on Form 8-K, and any exhibits thereto or any other report, form,
registration or other filing made with any Governmental Authority with respect
to the transactions contemplated by this Agreement; (b) in the Information
Statement Documents (as defined below); or (c) in the mailings or other
distributions to the Purchaser’s shareholders and/or prospective investors with
respect to the consummation of the transactions contemplated by this Agreement
or in any amendment to any of documents identified in (a) through (c), will,
when filed, made available, mailed or distributed, as the case may be, contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading. None of the information supplied or to be supplied by the Company
expressly for inclusion or incorporation by reference in any of the Signing
Filing and the Closing Filing will, when filed or distributed, as applicable,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading. Notwithstanding the foregoing, the Company makes no representation,
warranty or covenant with respect to any information supplied by or on behalf of
the Purchaser or its Affiliates.

 

4.31 Disclosure. No representations or warranties by the Company in this
Agreement (including the disclosure schedules hereto), (a) contains or will
contain any untrue statement of a material fact, or (b) omits or will omit to
state, when read in conjunction with all of the information contained in this
Agreement, the disclosure schedules hereto, any fact necessary to make the
statements or facts contained therein not materially misleading.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

Except as set forth in the Company Disclosure Schedules or in the schedules
delivered by the Sellers to the Purchaser on the date hereof, the Section
numbers of which are numbered to correspond to the Section numbers of this
Agreement to which they refer, the Sellers hereby jointly and severally
represent and warrant to the Purchaser as follows:

 

5.1 Due Organization and Good Standing. Each Seller, if not an individual
person, is an entity duly organized, validly existing and in good standing under
the Laws of the jurisdiction of its formation and has all requisite power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted.

 

5.2 Authorization; Binding Agreement. Each Seller has all requisite power,
authority and legal right and capacity to execute and deliver this Agreement, to
perform such Seller’s obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by such Seller and assuming the due authorization, execution and
delivery of this Agreement by the other parties hereto, constitutes the legal,
valid and binding obligation of such Seller, enforceable against such Seller in
accordance with its terms, subject to the Enforceability Exceptions.

 

  -21-

   



 

5.3 Ownership. Sellers own good, valid and marketable title to the Purchased
Shares, free and clear of any and all Liens, with each Seller owning the
Purchased Shares set forth on Annex I. There are no proxies, voting rights,
shareholders’ agreements or other agreements or understandings, to which a
Seller is a party or by which a Seller is bound, with respect to the voting or
transfer of any of such Seller’s Purchased Shares other than this Agreement.
Upon delivery of the Purchased Shares to the Purchaser on the Closing Date in
accordance with this Agreement, the entire legal and beneficial interest in the
Purchased Shares and good, valid and marketable title to the Purchased Shares,
free and clear of all Liens (other than those imposed by applicable securities
Laws or those incurred by the Purchaser), will pass to the Purchaser.

 

5.4 Governmental Approvals. No Consent of or with any Governmental Authority on
the part of any Seller is required to be obtained or made in connection with the
execution, delivery or performance by such Seller of this Agreement or the
consummation by a Seller of the transactions contemplated hereby other than such
filings as expressly contemplated by this Agreement.

 

5.5 Non-Contravention. The execution and delivery by each Seller of this
Agreement, the consummation by each Seller of the transactions contemplated
hereby, and compliance by each Seller with any of the provisions hereof will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of, any indenture, mortgage, deed of
trust, or other material agreement or instrument to which each Seller is a party
or to which any of its assets, properties or operations are subject, except to
the extent that such breach would not reasonably be expected to have a Material
Adverse Effect on the Seller.

 

5.6 No Litigation. There is no Action pending or, to the Knowledge of such
Seller, threatened, nor any Order is outstanding, against or involving any
Seller or any of its officers, directors, managers, shareholders, properties,
assets or businesses, whether at law or in equity, before or by any Governmental
Authority, which would reasonably be expected to adversely affect the ability of
such Seller to consummate the transactions contemplated by, and discharge its
obligations under, this Agreement.

 

5.7 Investment Representations. Each Seller: (a) is an “accredited investor” as
such term is defined in Rule 501(a) of Regulation D under the Securities Act;
(b) is acquiring its portion of the Exchange Shares for itself for investment
purposes only, and not with a view towards any resale or distribution of such
Exchange Shares; (c) has been advised and understands that the Exchange Shares
(i) are being issued in reliance upon one or more exemptions from the
registration requirements of the Securities Act and any applicable state
securities Laws and (ii) have not been and shall not be registered under the
Securities Act or any applicable state securities Laws and, therefore, must be
held indefinitely and cannot be resold unless such Exchange Shares are
registered under the Securities Act and all applicable state securities Laws,
unless exemptions from registration are available; (d) is aware that an
investment in the Purchaser is a speculative investment and is subject to the
risk of complete loss; and (e) acknowledges that the Purchaser is under no
obligation hereunder to register the Exchange Shares under the Securities Act.
No Seller has any Contract with any Person to sell, transfer, or grant
participations to such Person, or to any third Person, with respect to the
Exchange Shares. By reason of such Seller’s business or financial experience, or
by reason of the business or financial experience of such Seller’s “purchaser
representatives” (as that term is defined in Rule 501(h) under the Securities
Act), each Seller is capable of evaluating the risks and merits of an investment
in the Purchaser and of protecting its interests in connection with this
investment. Each Seller has carefully read and understands all materials
provided by or on behalf of the Purchaser or its Representatives to such Seller
or such Seller’s Representatives pertaining to an investment in the Purchaser
and has consulted, as such Seller has deemed advisable, with its own attorneys,
accountants or investment advisors with respect to the investment contemplated
hereby and its suitability for such Seller. Each Seller acknowledges that the
Exchange Shares are subject to dilution for events not under the control of such
Seller. Each Seller has completed its independent inquiry and has relied fully
upon the advice of its own legal counsel, accountant, financial and other
Representatives in determining the legal, tax, financial and other consequences
of this Agreement and the transactions contemplated hereby and the suitability
of this Agreement and the transactions contemplated hereby for such Seller and
its particular circumstances, and, except as set forth herein, has not relied
upon any representations or advice by the Purchaser or its Representatives. Each
Seller acknowledges and agrees that such Seller has not been guaranteed or
represented to by any Person, (i) any specific amount or the event of the
distribution of any cash, property or other interest in the Purchaser or (ii)
the profitability or value of the Exchange Shares in any manner whatsoever. Each
Seller: (A) has been represented by independent counsel (or has had the
opportunity to consult with independent counsel and has declined to do so); (B)
has had the full right and opportunity to consult with such Seller’s attorneys
and other advisors and has availed itself of this right and opportunity; (C) has
carefully read and fully understands this Agreement in its entirety and has had
it fully explained to it or him by such counsel; (D) is fully aware of the
contents hereof and the meaning, intent and legal effect thereof; and (E) is
competent to execute this Agreement and has executed this Agreement free from
coercion, duress or undue influence.

 

  -22-

   



 

5.8 Lock-Up Provisions.

 

(a) Each Seller hereby agrees not to, during the period commencing from the
Closing Date and ending on the one-year anniversary of the Closing Date (the
“Lock-Up Period”): (i) lend, offer, pledge, hypothecate, encumber, donate,
assign, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, or otherwise transfer or dispose of, directly or indirectly, any
Exchange Shares, (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Exchange Shares or (iii) publicly disclose the intention to do any of the
foregoing, whether any such transaction described in clauses (i), (ii), or (iii)
above is to be settled by delivery of the Exchange Shares or other securities,
in cash or otherwise (any of the foregoing described in clauses (i), (ii), or
(iii), a “Prohibited Transfer”). The foregoing sentence shall not apply to the
transfer of any or all of the Exchange Shares owned by a Seller, either during
his or her lifetime or on death, (A) by gift, will or intestate succession, or
(B) to any Affiliate, shareholder, member, partner or trust beneficiary, as the
case may be, of such Seller; provided, however, that in any of cases (A) or (B)
it shall be a condition to such transfer that the transferee executes and
delivers to the Purchaser an agreement stating that the transferee is receiving
and holding the Exchange Shares subject to the provisions of this Agreement, and
there shall be no further transfer of such Exchange Shares except in accordance
with this Section 5.8(a). Each Seller further agrees to execute such agreements
as may be reasonably requested by Purchaser that are consistent the foregoing or
that are necessary to give further effect thereto.

 

(b) If any Prohibited Transfer is made or attempted contrary to the provisions
of Section 5.8(a), such purported Prohibited Transfer shall be null and void ab
initio, and the Purchaser shall refuse to recognize any such purported
transferee of the Exchange Shares as one of its equity holders for any purpose.
In order to enforce this Section 5.8(b), Purchaser may impose stop-transfer
instructions with respect to the Exchange Shares of each Seller (and permitted
transferees and assigns thereof) until the end of the Lock-Up Period.

 

  -23-

   



 

(c) During the Lock-Up Period, each certificate evidencing any Exchange Shares
shall be stamped or otherwise imprinted with a legend in substantially the
following form, in addition to any other applicable legends:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A SHARE EXCHANGE AGREEMENT DATED AS OF [EFFECTIVE DATE] BY
AND AMONG THE ISSUER OF SUCH SECURITIES (THE “COMPANY”) AND CERTAIN OF THE
COMPANY’S STOCKHOLDERS, AS AMENDED. A COPY OF SUCH SHARE EXCHANGE AGREEMENT WILL
BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN
REQUEST.”

 

5.9 Finders and Investment Bankers. No Seller, nor any of their respective
Representatives on their behalf, has employed any broker, finder or investment
banker or incurred any liability for any brokerage fees, commissions, finders’
fees or similar fees in connection with the transactions contemplated by this
Agreement.

 

5.10 Independent Investigation. Each Seller has conducted its own independent
investigation, review and analysis of the business, results of operations,
prospects, condition (financial or otherwise) or assets of the Purchaser, and
acknowledges that it has been provided adequate access to the personnel,
properties, assets, premises, books and records, and other documents and data of
the Purchaser for such purpose. Each Seller acknowledges and agrees that: (a) in
making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, it has relied solely upon its own
investigation and the express representations and warranties of the Purchaser
set forth in Article III (including the related portions of the Purchaser
Disclosure Schedules and any Supplemental Disclosure Schedules provided by the
Purchaser); and (b) neither the Purchaser nor any of its Representatives have
made any representation or warranty as to the Purchaser or this Agreement,
except as expressly set forth in Article III (including the related portions of
the Purchaser Disclosure Schedules and Supplemental Disclosure Schedules
provided by the Purchaser).

 

5.11 Information Supplied. None of the information supplied or to be supplied by
any Seller expressly for inclusion or incorporation by reference: (a) in any
Current Report on Form 8-K, and any exhibits thereto or any other report, form,
registration or other filing made with any Governmental Authority with respect
to the transactions contemplated by this Agreement or (b) in the mailings or
other distributions to the Purchaser’s stockholders and/or prospective investors
with respect to the consummation of the transactions contemplated by this
Agreement or in any amendment to any of documents identified in (a) and (b),
will, when filed, made available, mailed or distributed, as the case may be,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading. None of the information supplied or to be supplied by any Seller
expressly for inclusion or incorporation by reference in any of the Signing
Filing or the Closing Filing will, when filed or distributed, as applicable,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading. Notwithstanding the foregoing, no Seller makes any representation,
warranty or covenant with respect to any information supplied by or on behalf of
the Purchaser or its Affiliates.

 

5.12 Disclosure. No representations or warranties by any Seller in this
Agreement (including the disclosure schedules hereto) (a) contains or will
contain any untrue statement of a material fact, or (b) omits or will omit to
state, when read in conjunction with all of the information contained in this
Agreement or the disclosure schedules hereto, any fact necessary to make the
statements or facts contained therein not materially misleading.

 

  -24-

   



 

ARTICLE VI.

COVENANTS.

 

6.1 Access and Information.

 

(a) The Company shall give, and shall direct its Representatives to give, the
Purchaser and its Representatives, at reasonable times during normal business
hours and upon reasonable intervals and notice, access to all offices and other
facilities and to all employees, properties, Contracts, agreements, commitments,
books and records, financial and operating data and other information (including
Tax Returns, internal working papers, client files, client Contracts and
director service agreements), of or pertaining to the Company, as the Purchaser
or its Representatives may reasonably request regarding the Company and its
respective businesses, assets, Liabilities, financial condition, prospects,
operations, management, employees and other aspects (including unaudited
quarterly financial statements, including a consolidated quarterly balance sheet
and income statement, a copy of each material report, schedule and other
document filed with or received by a Governmental Authority pursuant to the
requirements of applicable securities Laws, and independent public accountants’
work papers (subject to the consent or any other conditions required by such
accountants, if any)) and instruct each of the Company’s Representatives to
cooperate with the Purchaser and its Representatives in their investigation;
provided, however, that the Purchaser and its Representatives shall conduct any
such activities in such a manner as not to unreasonably interfere with the
business or operations of the Company.

 

(b) The Purchaser shall give, and shall direct its Representatives to give, the
Company and its Representatives, at reasonable times during normal business
hours and upon reasonable intervals and notice, access to all offices and other
facilities and to all employees, properties, Contracts, agreements, commitments,
books and records, financial and operating data and other information (including
Tax Returns, internal working papers, client files, client Contracts and
director service agreements), of or pertaining to the Purchaser or its
Subsidiaries, as the Company or its Representatives may reasonably request
regarding the Purchaser, its Subsidiaries and their respective businesses,
assets, Liabilities, financial condition, prospects, operations, management,
employees and other aspects (including unaudited quarterly financial statements,
including a consolidated quarterly balance sheet and income statement, a copy of
each material report, schedule and other document filed with or received by a
Governmental Authority pursuant to the requirements of applicable securities
Laws, and independent public accountants’ work papers (subject to the consent or
any other conditions required by such accountants, if any)) and instruct each of
the Purchaser’s Representatives to cooperate with the Company and its
Representatives in their investigation; provided, however, that the Company and
its Representatives shall conduct any such activities in such a manner as not to
unreasonably interfere with the business or operations of the Purchaser or any
of its Subsidiaries.

 

6.2 Conduct of Business of the Company.

 

(a) Unless the Purchaser shall otherwise consent in writing (such consent not to
be unreasonably withheld, conditioned or delayed), during the period from the
date of this Agreement and continuing until the earlier of the termination of
this Agreement in accordance with Section 9.1 or the Closing (the “Interim
Period”), except as expressly contemplated by this Agreement the Company shall
(i) conduct its business, in all material respects, in the ordinary course of
business consistent with past practice, (ii) comply with all Laws applicable to
the Company and its business, assets and employees, and (iii) take all
reasonable measures necessary or appropriate to preserve intact, in all material
respects, its business organization, to keep available the services of its
managers, directors, officers, employees and consultants, to maintain, in all
material respects, its existing relationships with all Top Customers and Top
Suppliers, and to preserve the possession, control and condition of its material
assets, all as consistent with past practice.

 

  -25-

   



 

(b) Without limiting the generality of Section 6.2(a) and except as contemplated
by the terms of this Agreement, during the Interim Period, without the prior
written consent of the Purchaser (such consent not to be unreasonably withheld,
conditioned or delayed), the Company shall not:

 

(i) amend, waive or otherwise change, in any respect, its Organizational
Documents;

 

(ii) authorize for issuance, issue, grant, sell, pledge, dispose of or propose
to issue, grant, sell, pledge or dispose of any of its equity securities or any
options, warrants, commitments, subscriptions or rights of any kind to acquire
or sell any of its equity securities, or other securities, including any
securities convertible into or exchangeable for any of its shares or other
equity securities or securities of any class and any other equity-based awards,
or engage in any hedging transaction with a third Person with respect to such
securities;

 

(iii) split, combine, recapitalize or reclassify any of its shares or other
equity interests or issue any other securities in respect thereof or pay or set
aside any dividend or other distribution (whether in cash, equity or property or
any combination thereof) in respect of its equity interests, or directly or
indirectly redeem, purchase or otherwise acquire or offer to acquire any of its
securities;

 

(iv) incur, create, assume, prepay or otherwise become liable for any
Indebtedness (directly, contingently or otherwise), outside the ordinary course
of business, in excess of $10,000 (individually or in the aggregate), make a
loan or advance to or investment in any third party, or guarantee or endorse any
Indebtedness, Liability or obligation of any Person;

 

(v) increase the wages, salaries or compensation of its employees other than in
the ordinary course of business, consistent with past practice, and in any event
not in the aggregate by more than five percent, or make or commit to make any
bonus payment (whether in cash, property or securities) to any employee, or
materially increase other benefits of employees generally, or enter into,
establish, materially amend or terminate any Company Benefit Plan with, for or
in respect of any current consultant, officer, manager director or employee, in
each case other than as required by applicable Law, pursuant to the terms of any
Company Benefit Plans or in the ordinary course of business consistent with past
practice;

 

(vi) make or rescind any material election relating to Taxes, settle any claim,
action, suit, litigation, proceeding, arbitration, investigation, audit or
controversy relating to Taxes, file any amended Tax Return or claim for refund,
or make any material change in its accounting or Tax policies or procedures, in
each case except as required by applicable Law or in compliance with IFRS;

 

(vii) transfer or license to any Person or otherwise extend, materially amend or
modify, permit to lapse or fail to preserve any of the Company Registered IP,
Company Licensed IP or other Company IP, or disclose to any Person who has not
entered into a confidentiality agreement any Trade Secrets;

 

(viii) terminate, or waive or assign any material right under, any Company
Material Contract outside of the ordinary course of business or enter into any
Contract (A) involving amounts reasonably expected to exceed $10,000 per year or
$50,000 in the aggregate, (B) that would be a Company Material Contract or (C)
with a term longer than one year that cannot be terminated without payment of a
material penalty and upon notice of sixty days or less;

 

  -26-

   



 

(ix) fail to maintain its books, accounts and records in all material respects
in the ordinary course of business consistent with past practice;

 

(x) establish any Subsidiary or enter into any new line of business;

 

(xi) fail to use commercially reasonable efforts to keep in force insurance
policies or replacement or revised policies providing insurance coverage with
respect to its assets, operations and activities in such amount and scope of
coverage as are currently in effect;

 

(xii) revalue any of its material assets or make any change in accounting
methods, principles or practices, except to the extent required to comply with
IFRS and after consulting with the Company’s outside auditors;

 

(xiii) waive, release, assign, settle or compromise any claim, action or
proceeding (including any suit, action, claim, proceeding or investigation
relating to this Agreement or the transactions contemplated hereby), other than
waivers, releases, assignments, settlements or compromises that involve only the
payment of monetary damages (and not the imposition of equitable relief on, or
the admission of wrongdoing by, the Company or its Affiliates) not in excess of
$10,000 (individually or in the aggregate), or otherwise pay, discharge or
satisfy any Actions, Liabilities or obligations, unless such amount has been
reserved in the Company Financials;

 

(xiv) close or materially reduce its activities, or effect any layoff or other
personnel reduction or change, at any of its facilities;

 

(xv) acquire, including by merger, consolidation, acquisition of stock or
assets, or any other form of business combination, any corporation, partnership,
limited liability company, other business organization or any division thereof,
or any material amount of assets outside the ordinary course of business
consistent with past practice;

 

(xvi) make capital expenditures in excess of $10,000 (individually for any
project (or set of related projects) or $25,000 in the aggregate);

 

(xvii) adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization;

 

(xviii) voluntarily incur any Liability or obligation (whether absolute,
accrued, contingent or otherwise) in excess of $10,000 individually or $25,000
in the aggregate other than pursuant to the terms of a Company Material Contract
or Company Benefit Plan;

 

(xix) sell, lease, license, transfer, exchange or swap, mortgage or otherwise
pledge or encumber (including securitizations), or otherwise dispose of any
material portion of its properties, assets or rights;

 

(xx) enter into any agreement, understanding or arrangement with respect to the
voting of equity securities of the Company;

 

  -27-

   



 

(xxi) take any action that would reasonably be expected to significantly delay
or impair the obtaining of any consents or approvals of any Governmental
Authority to be obtained in connection with this Agreement;

 

(xxii) enter into, amend, waive or terminate (other than terminations in
accordance with their terms) any transaction with any Related Person (other than
compensation and benefits and advancement of expenses, in each case, provided in
the ordinary course of business consistent with past practice); or

 

(xxiii) authorize or agree to do any of the foregoing actions.

 

6.3 Conduct of Business of the Purchaser. Except as contemplated by the terms of
this Agreement during the Interim Period, without the prior written consent of
the Company (such consent not to be unreasonably withheld, conditioned or
delayed), the Purchaser shall not:

 

(a) amend, waive or otherwise change, in any respect, its Organizational
Documents;

 

(b) except as contemplated herein, authorize for issuance, issue, grant, sell,
pledge, dispose of or propose to issue, grant, sell, pledge or dispose of any of
its equity securities or any options, warrants, commitments, subscriptions or
rights of any kind to acquire or sell any of its equity securities, or other
securities, including any securities convertible into or exchangeable for any of
its equity securities or other security interests of any class and any other
equity-based awards, or engage in any hedging transaction with a third Person
with respect to such securities;

 

(c) split, combine, recapitalize or reclassify any of its shares or other equity
interests or issue any other securities in respect thereof or pay or set aside
any dividend or other distribution (whether in cash, equity or property or any
combination thereof) in respect of its shares or other equity interests, or
directly or indirectly redeem, purchase or otherwise acquire or offer to acquire
any of its securities;

 

(d) incur, create, assume, prepay or otherwise become liable for any
Indebtedness (directly, contingently or otherwise) in excess of $10,000
(individually or in the aggregate), make a loan or advance to or investment in
any third party, or guarantee or endorse any Indebtedness, Liability or
obligation of any Person;

 

(e) make or rescind any material election relating to Taxes, settle any claim,
action, suit, litigation, proceeding, arbitration, investigation, audit or
controversy relating to Taxes, file any amended Tax Return or claim for refund,
or make any material change in its accounting or Tax policies or procedures, in
each case except as required by applicable Law or in compliance with GAAP;

 

(f) terminate, waive or assign any material right under any material agreement
to which it is a party;

 

(g) fail to maintain its books, accounts and records in all material respects in
the ordinary course of business consistent with past practice;

 

(h) establish any Subsidiary or enter into any new line of business;

 

(i) fail to use commercially reasonable efforts to keep in force insurance
policies or replacement or revised policies providing insurance coverage with
respect to its assets, operations and activities in such amount and scope of
coverage as are currently in effect;

 

  -28-

   



 

(j) revalue any of its material assets or make any change in accounting methods,
principles or practices, except to the extent required to comply with GAAP and
after consulting the Purchaser’s outside auditors;

 

(k) waive, release, assign, settle or compromise any claim, action or proceeding
(including any suit, action, claim, proceeding or investigation relating to this
Agreement or the transactions contemplated hereby), other than waivers,
releases, assignments, settlements or compromises that involve only the payment
of monetary damages (and not the imposition of equitable relief on, or the
admission of wrongdoing by, the Purchaser) not in excess of $10,000
(individually or in the aggregate), or otherwise pay, discharge or satisfy any
Actions, Liabilities or obligations, unless such amount has been reserved in the
Purchaser Financials;

 

(l) acquire, including by merger, consolidation, acquisition of stock or assets,
or any other form of business combination, any corporation, partnership, limited
liability company, other business organization or any division thereof, or any
material amount of assets outside the ordinary course of business;

 

(m) make capital expenditures in excess of $10,000 individually for any project
(or set of related projects) or $25,000 in the aggregate;

 

(n) adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization;

 

(o) voluntarily incur any Liability or obligation (whether absolute, accrued,
contingent or otherwise) in excess of $10,000 individually or $25,000 in the
aggregate other than pursuant to the terms of a material Contract in existence
as of the date of this Agreement or entered into in the ordinary course of
business or in accordance with the terms of this Section 6.3 during the Interim
Period;

 

(p) sell, lease, license, transfer, exchange or swap, mortgage or otherwise
pledge or encumber (including securitizations), or otherwise dispose of any
material portion of its properties, assets or rights;

 

(q) enter into any agreement, understanding or arrangement with respect to the
voting of the Common Stock;

 

(r) take any action that would reasonably be expected to significantly delay or
impair the obtaining of any consents or approvals of any Governmental Authority
to be obtained in connection with this Agreement; or

 

(s) authorize or agree to do any of the foregoing actions.

 

6.4 Annual and Interim Financial Statements. From the date hereof through the
Closing Date, within thirty calendar days following the end of each three-month
quarterly period and each fiscal year, the Company shall deliver to the
Purchaser an unaudited consolidated income statement and an unaudited
consolidated balance sheet for the period from the Balance Sheet Date through
the end of such quarterly period or fiscal year and the applicable comparative
period in the preceding fiscal year, in each case accompanied by a certificate
of the Chief Financial Officer of the Company to the effect that all such
financial statements fairly present the consolidated financial position and
results of operations of the Company as of the date or for the periods
indicated, in accordance with IFRS, subject to year-end audit adjustments and
excluding footnotes. From the date hereof through the Closing Date, the Company
will also promptly deliver to the Purchaser copies of any audited consolidated
financial statements of the Company that the Company’s certified public
accountants may issue.

 

  -29-

   



 

6.5 Purchaser Public Filings. During the Interim Period, the Purchaser will keep
current and timely file all of its public filings with the SEC and otherwise
comply in all material respects with applicable securities Laws and shall use
its commercially reasonable efforts to maintain the listing of the Common Stock
on the OTC Bulletin Board.

 

6.6 No Solicitation.

 

(a) For purposes of this Agreement, (i) an “Acquisition Proposal” means any
inquiry, proposal or offer, or any indication of interest in making an offer or
proposal, from any Person or group at any time relating to an Alternative
Transaction, and (ii) an “Alternative Transaction” means with respect to (A) the
Company, the Sellers and their respective Affiliates and (B) the Purchaser and
its Affiliates, a transaction (other than the transactions contemplated by this
Agreement) concerning the sale of (x) all or any material part of the business
or assets of the Company or the Purchaser or (y) any of the shares or other
equity interests or profits of the Company or the Purchaser, in any case,
whether such transaction takes the form of a sale of shares or other equity,
assets, merger, consolidation, issuance of debt securities, management Contract,
joint venture or partnership, or otherwise.

 

(b) During the Interim Period, in order to induce the other Parties to continue
to commit to expend management time and financial resources in furtherance of
the transactions contemplated hereby, each Party shall not, and shall cause its
Representatives to not, without the prior written consent of the Company and the
Purchaser, directly or indirectly, (i) solicit, assist, initiate or facilitate
the making, submission or announcement of, or intentionally encourage, any
Acquisition Proposal, (ii) furnish any non-public information regarding such
Party or its Affiliates (or, with respect to any Seller, the Company) or their
respective businesses, operations, assets, Liabilities, financial condition,
prospects or employees to any Person or group (other than a Party to this
Agreement or their respective Representatives) in connection with or in response
to an Acquisition Proposal, (iii) engage or participate in discussions or
negotiations with any Person or group with respect to, or that could be expected
to lead to, an Acquisition Proposal, (iv) approve, endorse or recommend, or
publicly propose to approve, endorse or recommend, any Acquisition Proposal, (v)
negotiate or enter into any letter of intent, agreement in principle,
acquisition agreement or other similar agreement related to any Acquisition
Proposal, or (vi) release any third Person from, or waive any provision of, any
confidentiality agreement to which such Party is a party.

 

(c) Each Party shall notify the others as promptly as practicable (and in any
event within 48 hours) orally and in writing of the receipt by such Party or any
of its Representatives of (i) any bona fide inquiries, proposals or offers,
requests for information or requests for discussions or negotiations regarding
or constituting any Acquisition Proposal or any bona fide inquiries, proposals
or offers, requests for information or requests for discussions or negotiations
that could be expected to result in an Acquisition Proposal, and (ii) any
request for non-public information relating to such Party or its Affiliates,
specifying in each case, the material terms and conditions thereof (including a
copy thereof if in writing or a written summary thereof if oral) and the
identity of the party making such inquiry, proposal, offer or request for
information. Each Party shall keep the others promptly informed of the status of
any such inquiries, proposals, offers or requests for information. During the
Interim Period, each Party shall, and shall cause its Representatives to,
immediately cease and cause to be terminated any solicitations, discussions or
negotiations with any Person with respect to any Acquisition Proposal and shall,
and shall direct its Representatives to, cease and terminate any such
solicitations, discussions or negotiations.

 

  -30-

   



 

6.7 No Trading. The Company and the Sellers acknowledge and agree that each is
aware, and that the Company’s Affiliates are aware (and each of their respective
Representatives is aware or, upon receipt of any material nonpublic information
of the Purchaser, will be advised) of the restrictions imposed by the Federal
Securities Laws and other applicable foreign and domestic Laws on a Person
possessing material nonpublic information about a publicly traded company. Each
of the Company and the Sellers hereby agree that, while any of them are in
possession of such material nonpublic information, it shall not purchase or sell
any securities of the Purchaser (other than acquire the Exchange Shares in
accordance with Article I), communicate such information to any third party,
take any other action with respect to the Purchaser in violation of such Laws,
or cause or encourage any third party to do any of the foregoing.

 

6.8 Notification of Certain Matters. During the Interim Period, each of the
Parties shall give prompt notice to the other Parties if such Party or its
Affiliates (or, with respect to the Company, any Seller): (a) fails to comply
with or satisfy any covenant, condition or agreement to be complied with or
satisfied by it or its Affiliates (or, with respect to the Company, any Seller)
hereunder in any material respect; (b) receives any notice or other
communication in writing from any third party (including any Governmental
Authority) alleging (i) that the Consent of such third party is or may be
required in connection with the transactions contemplated by this Agreement or
(ii) any non-compliance with any Law by such Party or its Affiliates (or, with
respect to the Company, any Seller); (c) receives any notice or other
communication from any Governmental Authority in connection with the
transactions contemplated by this Agreement; (d) discovers any fact or
circumstance that, or becomes aware of the occurrence or non-occurrence of any
event the occurrence or non-occurrence of which, would reasonably be expected to
cause or result in any of the conditions set forth in Article VIII to not being
satisfied or the satisfaction of those conditions being materially delayed; or
(e) becomes aware of the commencement or threat, in writing, of any Action
against such Party or any of its Affiliates (or, with respect to the Company,
any Seller), or any of their respective properties or assets, or, to the
Knowledge of such Party, any officer, director, partner, member or manager, in
his, her or its capacity as such, of such Party or of its Affiliates (or, with
respect to the Company, any Seller) with respect to the consummation of the
transactions contemplated by this Agreement. No such notice shall constitute an
acknowledgement or admission by the Party providing the notice regarding whether
or not any of the conditions to the Closing have been satisfied or in
determining whether or not any of the representations, warranties or covenants
contained in this Agreement have been breached.

 

6.9 Efforts.

 

(a) Subject to the terms and conditions of this Agreement, each Party shall use
its commercially reasonable efforts, and shall cooperate fully with the other
Parties, to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable under applicable Laws and
regulations to consummate the transactions contemplated by this Agreement
(including the receipt of all applicable consents of Governmental Authorities)
and to comply as promptly as practicable with all requirements of Governmental
Authorities applicable to the transactions contemplated by this Agreement.

 

(b) Prior to the Closing, each Party shall use its commercially reasonable
efforts to obtain any Consents of Governmental Authorities or other third
Persons as may be necessary for the consummation by such Party or its Affiliates
of the transactions contemplated by this Agreement or required as a result of
the execution or performance of, or consummation of the transactions
contemplated by, this Agreement by such Party or its Affiliates, and the other
Parties shall provide reasonable cooperation in connection with such efforts.

 

  -31-

   



 

(c) Notwithstanding anything herein to the contrary, no Party shall be required
to agree to any term, condition or modification with respect to obtaining any
Consents in connection with the transactions contemplated by this Agreement that
would result in, or would be reasonably likely to result in: (i) a Material
Adverse Effect to such Party or its Affiliates, or (ii) such Party having to
cease, sell or otherwise dispose of any material assets or businesses (including
the requirement that any such assets or business be held separate).

 

6.10 Further Assurances. The Parties hereto shall further cooperate with each
other and use their respective commercially reasonable efforts to take or cause
to be taken all actions, and do or cause to be done all things, necessary,
proper or advisable on their part under this Agreement and applicable Laws to
consummate the transactions contemplated by this Agreement as soon as
practicable, including preparing and filing as soon as practicable all
documentation to effect all necessary notices, reports and other filings.

 

6.11 Stockholder Approval; Regulatory Documents.

 

(a) As promptly as practicable after the date hereof, the Purchaser shall seek
approval of the requisite number of stockholders of the Purchaser, including by
written stockholder consent, as is required to approve the Agreement and the
transactions contemplated hereby or referred to herein, and shall prepare and
file with the SEC financial and other information about the transactions
contemplated by this Agreement in accordance with applicable rules set forth in
the Purchaser’s Organizational Documents, the NRS and the rules and regulations
of the SEC and the OTC Markets Group (such documents included or referred to
therein, together with any supplements, amendments and/or exhibits thereto, the
“Regulatory Documents”).

 

(b) Except with respect to the information provided by or on behalf of the
Company or the Sellers for inclusion in the Regulatory Documents, the Purchaser
shall ensure that, when filed, the Regulatory Documents will comply in all
material respects with the requirements of the Exchange Act and the rules and
regulations thereunder. The Purchaser shall cause the Regulatory Documents to be
disseminated as promptly as practicable to the Purchaser’s equity holders as and
to the extent such dissemination is required by U.S. federal securities laws and
the rules and regulations of the SEC and the OTC Markets Group promulgated
thereunder or otherwise (the “Federal Securities Laws”). The Company and the
Sellers shall promptly provide to the Purchaser such information concerning the
Sellers, the Company and its business, operations, condition (financial or
otherwise), assets, Liabilities, properties, officers, directors and employees
as is either required by Federal Securities Laws or reasonably requested by the
Purchaser for inclusion in the Regulatory Documents. Subject to compliance by
the Company and the Sellers with the immediately preceding sentence with respect
to the information provided or to be provided by or on behalf of them for
inclusion in the Regulatory Documents, the Purchaser shall cause the Regulatory
Documents to comply in all material respects with the Federal Securities Laws.
The Purchaser shall provide copies of the proposed forms of the Regulatory
Documents (including any amendments or supplements thereto) to the Company such
that the Company and its Representatives are afforded a reasonable amount of
time prior to the dissemination or filing thereof to review such material and
comment thereon prior to such dissemination or filing, and the Purchaser shall
reasonably consider in good faith any comments of such Persons. The Purchaser
and the Company and their respective Representatives shall respond promptly to
any comments of the SEC or its staff with respect to the Regulatory Documents
and promptly correct any information provided by it for use in the Regulatory
Documents if and to the extent that such information shall have become false or
misleading in any material respect or as otherwise required by the Federal
Securities Laws. The Purchaser shall amend or supplement the Regulatory
Documents and cause the Regulatory Documents, as so amended or supplemented, to
be filed with the SEC and to be disseminated to the holders of Common Stock, in
each case as and to the extent required by the Federal Securities Laws and
subject to the terms and conditions of this Agreement and the Purchaser
Organizational Documents. The Purchaser shall provide the Company and its
Representatives with copies of any written comments, and shall inform them of
any material oral comments, that the Purchaser or any of its Representatives
receive from the SEC or its staff with respect to the Regulatory Documents
promptly after the receipt of such comments and shall give the Company a
reasonable opportunity under the circumstances to review and comment on any
proposed written or material oral responses to such comments. The Purchaser
shall use its reasonable commercial efforts to cause the Regulatory Documents to
“clear” comments from the SEC and its staff and to permit the Company and its
Representatives to participate with the Purchaser or its Representatives in any
discussions or meetings with the SEC and its staff. The Company and the Sellers
shall make their respective directors, officers and employees, upon reasonable
advance notice, available to the Purchaser and its Representatives in connection
with the drafting of the public filings with respect to the transactions
contemplated by this Agreement, including the Regulatory Documents, and
responding in a timely manner to comments from the SEC.

 

  -32-

   



 

(c) If at any time prior to the Closing, any information relating to the
Purchaser, on the one hand, or the Company or the Sellers, on the other hand, or
any of their respective Affiliates, businesses, operations, condition (financial
or otherwise), assets, Liabilities, properties, officers, directors or
employees, should be discovered by the Purchaser, on the one hand, or the
Company or the Sellers, on the other hand, that should be set forth in an
amendment or supplement to the Regulatory Documents, so that such documents
would not include any misstatement of a material fact or omit to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, the Party which
discovers such information shall promptly notify each other Parties and an
appropriate amendment or supplement describing such information shall be
promptly filed with the SEC and, to the extent required by law, disseminated to
the Purchaser’s stockholders.

 

6.12 Public Announcements.

 

(a) The Parties agree that no public release, filing or announcement concerning
this Agreement or the transactions contemplated hereby shall be issued by any
Party or any of their Affiliates without the prior consent of the Purchaser and
the Company (which consent shall not be unreasonably withheld, conditioned or
delayed), except as such release or announcement may be required by applicable
Law or the rules or regulations of any securities exchange, in which case the
applicable Party shall use commercially reasonable efforts to allow the other
Parties reasonable time to comment on, and arrange for any required filing with
respect to, such release or announcement in advance of such issuance.

 

(b) As promptly as practicable after the execution of this Agreement (but in any
event within four business days thereafter), the Purchaser shall file a Current
Report on Form 8-K (the “Signing Filing”) with a description of this Agreement
as required by Federal Securities Laws, which the Company shall review, comment
upon and approve (which approval shall not be unreasonably withheld, conditioned
or delayed) prior to filing (with the Company reviewing, commenting upon and
approving such Signing Filing in any event no later than the second business day
after the execution of this Agreement). As promptly as practicable after the
Closing (but in any event within four business days thereafter), the Purchaser
shall file a Current Report on Form 8-K (the “Closing Filing”) with a
description of the Closing as required by Federal Securities Laws which the
Company shall review, comment upon and approve (which approval shall not be
unreasonably withheld, conditioned or delayed) prior to filing (with the Company
reviewing, commenting upon and approving such Closing Filing in any event no
later than the second business day after the Closing). In connection with the
preparation of the the Signing Filing, the Closing Filing, or any other report,
statement, filing notice or application made by or on behalf of a Party to any
Governmental Authority or other third party in connection with the transactions
contemplated hereby, each Party shall, upon request by any other Party, furnish
the Parties with all information concerning themselves, their respective
directors, officers and equity holders, and such other matters as may be
reasonably necessary or advisable in connection with the transactions
contemplated hereby, or any other report, statement, filing, notice or
application made by or on behalf of a Party to any third party and/ or any
Governmental Authority in connection with the transactions contemplated hereby.

 

  -33-

   



 

6.13 Confidential Information.

 

(a) The Company (prior to the Closing) and the Sellers hereby agree that they
shall, and shall cause their respective Representatives to: (i) treat and hold
in strict confidence any Purchaser Confidential Information, and will not use it
for any purpose (except in connection with the consummation of the transactions
contemplated by this Agreement, performing their obligations hereunder,
enforcing their rights hereunder, or in furtherance of their authorized duties
on behalf of the Purchaser or its Subsidiaries), nor directly or indirectly
disclose, distribute, publish, disseminate or otherwise make available to any
third party any of the Purchaser Confidential Information without the
Purchaser’s prior written consent; and (ii) in the event that the Company (prior
to the Closing), any Seller or any of the respective Representatives becomes
legally compelled to disclose any Purchaser Confidential Information, (A)
provide the Purchaser with prompt written notice of such requirement so that the
Purchaser or an Affiliate thereof may seek a protective order or other remedy or
waive compliance with this Section 6.13(a), and (B) in the event that such
protective order or other remedy is not obtained, or the Purchaser waives
compliance with this Section 6.13(a), furnish only that portion of such
Purchaser Confidential Information which is legally required to be provided as
advised in writing by outside counsel and to exercise its commercially
reasonable efforts to obtain assurances that confidential treatment will be
accorded such Purchaser Confidential Information. In the event that this
Agreement is terminated and the transactions contemplated hereby are not
consummated, the Company and the Sellers shall, and shall cause their respective
Representatives to, promptly deliver to the Purchaser any and all copies (in
whatever form or medium) of Purchaser Confidential Information and destroy all
notes, memoranda, summaries, analyses, compilations and other writings related
thereto or based thereon.

 

(b) The Purchaser hereby agrees that during the Interim Period and, in the event
this Agreement is terminated in accordance with Article IX, for a period of two
years after such termination, it shall, and shall cause its Representatives to:
(i) treat and hold in strict confidence any Company Confidential Information,
and will not use for any purpose (except in connection with the consummation of
the transactions contemplated by this Agreement, performing its obligations
hereunder or thereunder or enforcing its rights hereunder or thereunder), nor
directly or indirectly disclose, distribute, publish, disseminate or otherwise
make available to any third party any of the Company Confidential Information
without the Company’s prior written consent; and (ii) in the event that the
Purchaser or any of its Representatives becomes legally compelled to disclose
any Company Confidential Information, (A) provide the Company with prompt
written notice of such requirement so that the Company, a Seller or an Affiliate
of any of them may seek a protective order or other remedy or waive compliance
with this Section 6.13(b), and (B) in the event that such protective order or
other remedy is not obtained, or the Company waives compliance with this Section
6.13(b), furnish only that portion of such Company Confidential Information
which is legally required to be provided as advised in writing by outside
counsel and to exercise its commercially reasonable efforts to obtain assurances
that confidential treatment will be accorded such Company Confidential
Information. In the event that this Agreement is terminated and the transactions
contemplated hereby are not consummated, the Purchaser shall, and shall cause
its Representatives to, promptly deliver to the Company any and all copies (in
whatever form or medium) of Company Confidential Information and destroy all
notes, memoranda, summaries, analyses, compilations and other writings related
thereto or based thereon. Notwithstanding the foregoing, the Purchaser and its
Representatives shall be permitted to disclose any and all Company Confidential
Information to the extent required by the Federal Securities Laws.

 

  -34-

   



 

6.14 Litigation Support. Following the Closing, in the event that and for so
long as any Party is actively contesting or defending against any third party or
Governmental Authority Action in connection with any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act or transaction that existing on or prior to the
Closing Date involving the Purchaser or the Company, each of the other Parties
will (i) reasonably cooperate with the contesting or defending party and its
counsel in the contest or defense, (ii) make available its personnel at
reasonable times and upon reasonable notice and (iii) provide (A) such testimony
and (B) access to its non-privileged books and records as may be reasonably
requested in connection with the contest or defense, at the sole cost and
expense of the contesting or defending party.

 

6.15 Documents and Information. After the Closing Date, the Purchaser and the
Company shall, and in the case of the Purchaser shall cause the Purchaser’s
Subsidiaries to, until the seventh anniversary of the Closing Date, retain all
books, records and other documents pertaining to the business of the Company in
existence on the Closing Date.

 

6.16 [[[Post-Closing Board of Directors and Executive Officers.

 

(a) The Parties shall take all necessary action, so that effective as of the
Closing, the Purchaser’s board of directors (the “Post-Closing Purchaser Board”)
will consist of [number] individuals. Immediately after the Closing, the Parties
shall take all necessary action to designate and appoint to the Post-Closing
Purchaser Board [number] persons that are designated by the Company prior to the
Closing (the “Seller Directors”), at least a majority of whom shall be required
to qualify as an independent director under the OTC Markets Group rules and one
of whom shall be the Chairman of the Company immediately prior to the Closing.

 

(b) The Parties shall take all action necessary, including causing the Chief
Executive Officer of the Purchaser to resign, so that the Chief Executive
Officer of the Purchaser immediately after the Closing will be the Chief
Executive Officer of the Company immediately prior to the Closing.]]]

 

6.17 Supplemental Disclosure Schedules.

 

(a) During the Interim Period, each of the Company, the Sellers and the
Purchaser shall have the right, by providing one or more written supplemental
disclosure schedules (“Supplemental Disclosure Schedules”) to the others, to
update its disclosure schedules: (a) to reflect changes in the ordinary course
of business first existing or occurring after the date of this Agreement, which
if existing or occurring on or prior to the date of this Agreement, would have
been required to be set forth on such schedules, and (b) which updates do not
result from any breach of a covenant made by such disclosing Party or its
Affiliates in this Agreement. Other than any updates permitted by the prior
sentence, no Supplemental Disclosure Schedule shall affect any of the conditions
to the Parties’ respective obligations under the Agreement (including for
purposes of determining satisfaction or waiver of the conditions set forth in
Article VIII), or any other remedy available to the Parties arising from a
representation or warranty that was or would be inaccurate, or a warranty that
would be breached, without qualification by the update.

 

(b) For the purposes of the Company Disclosure Schedules and the Purchaser
Disclosure Schedules, any information, item or other disclosure set forth in any
part of such disclosure schedules (or, to the extent applicable, any
Supplemental Disclosure Schedule) shall be deemed to have been set forth in all
other applicable parts of such disclosure schedules (or, to the extent
applicable, Supplemental Disclosure Schedules) to the extent that the
applicability of such disclosure to such other parts is reasonably apparent on
the face of such disclosure. Inclusion of information in any disclosure schedule
or Supplemental Disclosure Schedule shall not be construed as an admission by
such party that such information is material to the business, properties,
financial condition or results of operations of, as applicable, the Company, the
Sellers or the Purchaser or their respective Affiliates. Matters reflected in
any disclosure schedule or Supplemental Disclosure Schedule is not necessarily
limited to matters required by this Agreement to be reflected therein and the
inclusion of such matters shall not be deemed an admission that such matters
were required to be reflected in such disclosure schedule or Supplemental
Disclosure Schedule. Such additional matters are set forth for informational
purposes only and do not necessarily include other matters of a similar nature.

 

  -35-

   



 

ARTICLE VII.

SURVIVAL.

 

7.1 Survival.

 

(a) All representations and warranties of the Company and the Sellers contained
in this Agreement (including all schedules and exhibits hereto and all
certificates, documents, instruments and undertakings furnished pursuant to this
Agreement) shall survive the Closing through and until the second anniversary of
the Closing Date; provided, however, that (a) the representations and warranties
contained in Sections 4.14 (Taxes and Returns), 4.19 (Benefit Plans), 4.20
(Environmental Matters), 4.30 (Information Supplied) and 5.11 (Information
Supplied) shall survive until sixty days after the expiration of the applicable
statute of limitations, and (b) the representations and warranties contained in
Sections 4.1 (Due Organization and Good Standing), 4.2 (Authorization; Binding
Agreement), 4.3 (Capitalization), 4.4 (Subsidiaries), 4.28 (Finders and
Investment Bankers), 4.29 (Independent Investigation), 5.1 (Due Organization and
Good Standing), 5.2 (Authorization; Binding Agreement), 5.3 (Ownership), 5.9
(Finders and Investment Bankers) and 5.10 (Independent Investigation) will
survive indefinitely. Additionally, Fraud Claims against the Company or the
Sellers shall survive indefinitely. If written notice of a claim for breach of
any representation or warranty has been given before the applicable date when
such representation or warranty no longer survives in accordance with this
Section 7.1(a), then the relevant representations and warranties shall survive
as to such claim, until the claim has been finally resolved. All covenants,
obligations and agreements of the Company and the Sellers contained in this
Agreement (including all schedules and exhibits hereto and all certificates,
documents, instruments and undertakings furnished pursuant to this Agreement)
shall survive the Closing and continue until fully performed in accordance with
their terms.

 

(b) The representations and warranties of the Purchaser contained in this
Agreement or in any certificate or instrument delivered pursuant to this
Agreement shall not survive the Closing, and from and after the Closing, the
Purchaser and its Representatives shall not have any further obligations, nor
shall any claim be asserted or action be brought against the Purchaser or its
Representatives with respect thereto. The covenants and agreements made by the
Purchaser in this Agreement or in any certificate or instrument delivered
pursuant to this Agreement, including any rights arising out of any breach of
such covenants or agreements, shall not survive the Closing, except for those
covenants and agreements contained herein and therein that by their terms apply
or are to be performed in whole or in part after the Closing.

 

  -36-

   



 

ARTICLE VIII.

CLOSING CONDITIONS.

 

8.1 Conditions to Each Party’s Obligations. The obligations of each Party to
consummate the transactions described herein shall be subject to the
satisfaction or written waiver (where permissible) by the Company and the
Purchaser of the following conditions:

 

(a) Required Purchaser Stockholder Approval. The stockholders of the Purchaser
shall have approved, by vote or written consent, the Agreement and the
transactions contemplated hereby by the requisite vote of the stockholders of
the Purchaser (the “Required Stockholder Approval”).

 

(b) Requisite Regulatory Approvals. All Consents required to be obtained from or
made with any Governmental Authority in order to consummate the transactions
contemplated by this Agreement, shall have been obtained or made.

 

(c) Requisite Consents. The Consents required to be obtained from or made with
any third Person (other than a Governmental Authority) in order to consummate
the transactions contemplated by this Agreement as set forth in Schedule 8.1(c)
shall have each been obtained or made.

 

(d) No Law. No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Law (whether temporary, preliminary or permanent) or
Order that is then in effect and which has the effect of making the transactions
or agreements contemplated by this Agreement illegal or which otherwise prevents
or prohibits consummation of the transactions contemplated by this Agreement.

 

(e) No Litigation. There shall not be any pending Action brought by a
third-party non-Affiliate to enjoin or otherwise restrict the consummation of
the Closing.

 

8.2 Conditions to Obligations of the Company and the Sellers. In addition to the
conditions specified in Section 8.1, the obligations of the Company and the
Sellers to consummate the transactions contemplated by this Agreement are
subject to the satisfaction or written waiver (by the Company) of the following
conditions:

 

(a) Representations and Warranties. All of the representations and warranties of
the Purchaser set forth in this Agreement and in any certificate delivered by
the Purchaser pursuant hereto shall be true and correct on and as of the date of
this Agreement and on and as of the Closing Date as if made on the Closing Date,
except for (i) those representations and warranties that address matters only as
of a particular date (which representations and warranties shall have been
accurate as of such date), and (ii) any failures to be true and correct that do
not materially and adversely affect the Purchaser’s ability to consummate the
transactions contemplated hereby.

 

(b) Agreements and Covenants. The Purchaser shall have performed in all material
respects all of the Purchaser’s obligations and complied in all material
respects with all of the Purchaser’s agreements and covenants under this
Agreement to be performed or complied with by it on or prior to the Closing
Date.

 

(c) No Material Adverse Effect. No Material Adverse Effect shall have occurred
with respect to the Purchaser (excluding the Subsidiaries of the Purchaser)
since the date of this Agreement.

 

  -37-

   



 

(d) Closing Deliveries.

 

(i) Officer Certificate. The Purchaser shall have delivered to the Company a
certificate, dated the Closing Date, signed by an executive officer of the
Purchaser in such capacity, certifying as to the satisfaction of the conditions
specified in Sections 8.2(a), 8.2(b) and 8.2(c).

 

(ii) Secretary Certificate. The Purchaser shall have delivered to the Company a
certificate from its secretary certifying as to (A) copies of the Purchaser’s
Organizational Documents as in effect as of the Closing Date, (B) the
resolutions of the Purchaser’s board of directors authorizing the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby, (C) evidence of the Required Stockholder
Approval and (D) the incumbency of officers authorized to execute this
Agreement.

 

(iii) Good Standing. The Purchaser shall have delivered to the Company a good
standing certificate (or similar documents applicable for such jurisdictions)
for the Purchaser certified as of a date no later than ten days prior to the
Closing Date from the proper Governmental Authority of the Purchaser’s
jurisdiction of organization.

 

8.3 Conditions to Obligations of the Purchaser. In addition to the conditions
specified in Section 8.1, the obligations of the Purchaser to consummate the
transactions contemplated by this Agreement are subject to the satisfaction or
written waiver (by the Purchaser) of the following conditions:

 

(a) Representations and Warranties. All of the representations and warranties of
the Company and the Sellers set forth in this Agreement and in any certificate
delivered by the Company or any Seller pursuant hereto shall be true and correct
on and as of the date of this Agreement and on and as of the Closing Date as if
made on the Closing Date, except for (i) those representations and warranties
that address matters only as of a particular date (which representations and
warranties shall have been accurate as of such date), and (ii) any failures to
be true and correct that (without giving effect to any qualifications or
limitations as to materiality or Material Adverse Effect), individually or in
the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect on, or with respect to, the Company or adversely affects
the Company’s or Sellers’ ability to consummate the transactions contemplated
hereby.

 

(b) Agreements and Covenants. The Company and each Seller shall have performed
in all material respects all of such Party’s obligations and complied in all
material respects with all of such Party’s agreements and covenants under this
Agreement to be performed or complied with by it on or prior to the Closing
Date.

 

(c) No Material Adverse Effect. No Material Adverse Effect shall have occurred
with respect to the Company since the date of this Agreement.

 

(d) Closing Deliveries.

 

(i) Officer Certificate. The Purchaser shall have received a certificate from
the Company, dated as the Closing Date, signed by an executive officer of the
Company in such capacity, certifying as to the satisfaction of the conditions
specified in Sections 8.3(a), 8.3(b) and 8.3(c).

 

(ii) Seller Certificate. The Purchaser shall have received a certificate from
each Seller, dated as of the Closing Date, signed by such Seller, certifying as
to the satisfaction of the conditions specified in Sections 8.3(a) and 8.3(b)
with respect to such Seller.

 

  -38-

   



 

(iii) Secretary Certificate. The Company shall have delivered to the Purchaser a
certificate from its secretary certifying as to (A) copies of the Company’s
Organizational Documents as in effect as of the Closing Date, (B) the
resolutions of the Company’s board of directors and shareholders authorizing the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby, and (C) the incumbency of officers
authorized to execute this Agreement.

 

(iv) Good Standing. The Company shall have delivered to the Purchaser a good
standing certificate (or similar documents applicable for such jurisdictions)
for the Company certified as of a date no later than ten days prior to the
Closing Date from the proper Governmental Authority of the Company’s
jurisdiction of organization and from each other jurisdiction in which the
Company is qualified to conduct business as a foreign corporation or other
entity as of the Closing, in each case to the extent that good standing
certificates or similar documents are generally available in such jurisdictions.

 

(v) Certified Charter. A copy of the Company Charter, as in effect as of the
Closing, certified by the appropriate Governmental Authority of Samoa as of a
date no more than ten business days prior to the Closing Date.

 

(vi) Share Certificates and Transfer Instruments. The Purchaser shall have
received from each Seller share certificates representing the Purchased Shares
(or duly executed affidavits of lost stock certificates and indemnities in forms
and substance reasonably acceptable to the Purchaser), together with executed
instruments of transfer in respect of the Purchased Shares in favor of the
Purchaser (or its nominee) and in form reasonably acceptable for transfer on the
books of the Company.

 

(vii) Board Resolutions. The Purchaser shall have received duly executed written
resolutions of the board of directors of the Company, in the agreed form,
approving: the transfer of the Purchased Shares to the Purchaser (or its
nominee) at Closing.

 

8.4 Frustration of Conditions. Notwithstanding anything contained herein to the
contrary, no Party may rely on the failure of any condition set forth in this
Article VIII to be satisfied if such failure was caused by the failure of such
Party or its Affiliates (or with respect to the Company, any Seller) to comply
with or perform any of its covenants or obligations set forth in this Agreement.

 

ARTICLE IX.

TERMINATION AND EXPENSES.

 

9.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing as
follows:

 

(a) by mutual written consent of the Purchaser and the Company;

 

(b) by written notice by the Purchaser or the Company if any of the conditions
to the Closing set forth in Article VIII have not been satisfied or waived by
the three month anniversary of the date of this Agreement (the “Outside Date”);
provided, however, the right to terminate this Agreement under this Section
9.1(b) shall not be available to a Party if the breach or violation by such
Party or its Affiliates (or with respect to the Company, the Sellers) of any
representation, warranty, covenant or obligation under this Agreement was the
cause of, or resulted in, the failure of the Closing to occur on or before the
Outside Date;

 

  -39-

   



 

(c) by written notice by either the Purchaser or the Company if a Governmental
Authority of competent jurisdiction shall have issued an Order or taken any
other action permanently restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement, and such Order or other action has
become final and non-appealable; provided, however, that the right to terminate
this Agreement pursuant to this Section 9.1(c) shall not be available to a Party
if the failure by such Party or its Affiliates (or with respect to the Company,
the Sellers) to comply with any provision of this Agreement has been a
substantial cause of, or substantially resulted in, such action by such
Governmental Authority;

 

(d) by written notice by the Company, if (i) there has been a breach by the
Purchaser of any of its representations, warranties, covenants or agreements
contained in this Agreement, or if any representation or warranty of the
Purchaser shall have become untrue or inaccurate, in any case, which would
result in a failure of a condition set forth in Section 8.2(a) or Section 8.2(b)
to be satisfied (treating the Closing Date for such purposes as the date of this
Agreement or, if later, the date of such breach), and (ii) the breach or
inaccuracy is incapable of being cured or is not cured within the earlier of (A)
twenty days after written notice of such breach or inaccuracy is provided by the
Company or (B) the Outside Date;

 

(e) by written notice by the Purchaser, if (i) there has been a breach by the
Company or the Sellers of any of their respective representations, warranties,
covenants or agreements contained in this Agreement, or if any representation or
warranty of such Parties shall have become untrue or inaccurate, in any case,
which would result in a failure of a condition set forth in Section 8.3(a) or
Section 8.3(b) to be satisfied (treating the Closing Date for such purposes as
the date of this Agreement or, if later, the date of such breach), and (ii) the
breach or inaccuracy is incapable of being cured or is not cured within the
earlier of (A) twenty days after written notice of such breach or inaccuracy is
provided by the Purchaser or (B) the Outside Date; or

 

(f) by written notice by the Purchaser if there shall have been a Material
Adverse Effect on the Company following the date of this Agreement which is
uncured and continuing.

 

9.2 Effect of Termination. This Agreement may only be terminated in the
circumstances described in Section 9.1 and pursuant to a written notice
delivered by the applicable Party to the other applicable Parties, which sets
forth the basis for such termination, including the provision of Section 9.1
under which such termination is made. In the event of the valid termination of
this Agreement pursuant to Section 9.1, this Agreement shall forthwith become
void, and there shall be no Liability on the part of any Party or any of their
respective Representatives, and all rights and obligations of each Party shall
cease, except: (i) Sections 6.12, 6.13, 9.3, Article XI and this Section 9.2
shall survive the termination of this Agreement, and (ii) nothing herein shall
relieve any Party from Liability for any willful breach of any representation,
warranty, covenant or obligation under this Agreement or any Fraud Claim against
such Party, in either case, prior to termination of this Agreement (in each case
of clauses (i) and (ii) above). Without limiting the foregoing, and except as
provided in Sections 9.3 and this Section 9.2, the Parties’ sole right prior to
the Closing with respect to any breach of any representation, warranty, covenant
or other agreement contained in this Agreement by another Party or with respect
to the transactions contemplated by this Agreement shall be the right, if
applicable, to terminate this Agreement pursuant to Section 9.1.

 

9.3 Fees and Expenses. All Expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the Party incurring
such expenses. As used in this Agreement, “Expenses” shall include all
out-of-pocket expenses (including all fees and expenses of counsel, accountants,
investment bankers, financial advisors, financing sources, experts and
consultants to a Party hereto or any of its Affiliates) incurred by a Party or
on its behalf in connection with or related to the authorization, preparation,
negotiation, execution or performance of this Agreement and all other matters
related to the consummation of this Agreement.

 

  -40-

   



 

ARTICLE X.

RELEASES.

 

10.1 Release and Covenant Not to Sue. Effective as of the Closing, to the
fullest extent permitted by applicable Law, each Seller, on behalf of itself and
its Affiliates and any Person that owns any share or other equity interest in or
of such Seller (the “Releasing Persons”), hereby releases and discharges the
Company from and against any and all Actions, obligations, agreements, debts and
Liabilities whatsoever, whether known or unknown, both at law and in equity,
which such Releasing Person now has, has ever had or may hereafter have against
the Company arising on or prior to the Closing Date or on account of or arising
out of any matter occurring on or prior to the Closing Date, including any
rights to indemnification or reimbursement from the Company, whether pursuant to
its Organizational Documents, Contract or otherwise, and whether or not relating
to claims pending on, or asserted after, the Closing Date. From and after the
Closing, each Releasing Person hereby irrevocably covenants to refrain from,
directly or indirectly, asserting any Action, or commencing or causing to be
commenced, any Action of any kind against the Company or its Affiliates, based
upon any matter purported to be released hereby. Notwithstanding anything herein
to the contrary, the releases and restrictions set forth herein shall not apply
to any claims a Releasing Person may have against any party pursuant to the
terms and conditions of this Agreement.

 

ARTICLE XI.

MISCELLANEOUS.

 

11.1 Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one business day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three
business days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable Party at
the addresses located on such Party’s signature page, in the case of the
Purchaser or the Company, or to the following address, in the case of the
Seller’s (or at such other address for a Party as shall be specified by like
notice):

 

[Address of Sellers’ Rep]

 

11.2 Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns. This Agreement shall not be
assigned by operation of Law or otherwise without the prior written consent of
the Purchaser and the Company, and any assignment without such consent shall be
null and void; provided that no such assignment shall relieve the assigning
Party of its obligations hereunder.

 

11.3 Third Parties. Nothing contained in this Agreement or in any instrument or
document executed by any party in connection with the transactions contemplated
hereby shall create any rights in, or be deemed to have been executed for the
benefit of, any Person that is not a Party hereto or thereto or a successor or
permitted assign of such a Party.

 

  -41-

   



 

11.4 Arbitration. Any and all disputes, controversies and claims (other than
applications for a temporary restraining order, preliminary injunction,
permanent injunction or other equitable relief or application for enforcement of
a resolution under this Section 11.4) arising out of, related to, or in
connection with this Agreement or the transactions contemplated hereby (a
“Dispute”) shall be governed by this Section 11.4. A party must, in the first
instance, provide written notice of any Disputes to the other parties subject to
such Dispute, which notice must provide a reasonably detailed description of the
matters subject to the Dispute. The parties involved in such Dispute shall seek
to resolve the Dispute on an amicable basis within ten business days of the
notice of such Dispute being received by such other parties subject to such
Dispute (the “Resolution Period”); provided, that if any Dispute would
reasonably be expected to have become moot or otherwise irrelevant if not
decided within sixty days after the occurrence of such Dispute, then there shall
be no Resolution Period with respect to such Dispute. Any Dispute that is not
resolved during the Resolution Period may immediately be referred to and finally
resolved by arbitration pursuant to the then-existing Expedited Procedures of
the Commercial Arbitration Rules (the “AAA Procedures”) of the American
Arbitration Association (the “AAA”). Any party involved in such Dispute may
submit the Dispute to the AAA to commence the proceedings after the Resolution
Period. To the extent that the AAA Procedures and this Agreement are in
conflict, the terms of this Agreement shall control. The arbitration shall be
conducted by one arbitrator nominated by the AAA promptly (but in any event
within five business days) after the submission of the Dispute to the AAA and
reasonably acceptable to each party subject to the Dispute, which arbitrator
shall be a commercial lawyer with substantial experience arbitrating disputes
under acquisition agreements. The arbitrator shall accept his or her appointment
and begin the arbitration process promptly (but in any event within five
business days) after his or her nomination and acceptance by the parties subject
to the Dispute. The proceedings shall be streamlined and efficient. The
arbitrator shall decide the Dispute in accordance with the substantive law of
the [State of Nevada]. Time is of the essence. Each party shall submit a
proposal for resolution of the Dispute to the arbitrator within twenty days
after confirmation of the appointment of the arbitrator. The arbitrator shall
have the power to order any party to do, or to refrain from doing, anything
consistent with this Agreement and applicable Law, including to perform its
contractual obligation(s); provided, that the arbitrator shall be limited to
ordering pursuant to the foregoing power (and, for the avoidance of doubt, shall
order) the relevant party (or parties, as applicable) to comply with only one or
the other of the proposals. The arbitrator’s award shall be in writing and shall
include a reasonable explanation of the arbitrator’s reason(s) for selecting one
or the other proposal. The seat of arbitration shall be in the [State of
Nevada]. The language of the arbitration shall be English.

 

11.5 Governing Law; Jurisdiction. This Agreement shall be governed by, construed
and enforced in accordance with the Laws of the State of Nevada without regard
to the conflict of laws principles thereof. Subject to Section 11.4, all Actions
arising out of or relating to this Agreement shall be heard and determined
exclusively in any state or federal court located in [Clark County, Nevada] (or
in any court in which appeal from such courts may be taken) (the “Specified
Courts”). Subject to Section 11.4, each Party hereto hereby (a) submits to the
exclusive jurisdiction of any Specified Court for the purpose of any Action
arising out of or relating to this Agreement brought by any Party hereto and (b)
irrevocably waives, and agrees not to assert by way of motion, defense or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any Specified Court. Each Party agrees that a final judgment in any Action shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by Law. Each Party irrevocably consents to the
service of the summons and complaint and any other process in any other action
or proceeding relating to the transactions contemplated by this Agreement, on
behalf of itself, or its property, by personal delivery of copies of such
process to such Party at the applicable address set forth in Section 11.1.
Nothing in this Section 11.5 shall affect the right of any Party to serve legal
process in any other manner permitted by Law.

 

  -42-

   



 

11.6 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.6.

 

11.7 Specific Performance. Each Party acknowledges that the rights of each Party
to consummate the transactions contemplated hereby are unique, recognizes and
affirms that in the event of a breach of this Agreement by any Party, money
damages may be inadequate and the non-breaching Parties may have not adequate
remedy at law, and agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed by an applicable
Party in accordance with their specific terms or were otherwise breached.
Accordingly, each Party shall be entitled to seek an injunction or restraining
order to prevent breaches of this Agreement and to seek to enforce specifically
the terms and provisions hereof, without the requirement to post any bond or
other security or to prove that money damages would be inadequate, this being in
addition to any other right or remedy to which such Party may be entitled under
this Agreement, at law or in equity.

 

11.8 Severability. In case any provision in this Agreement shall be held
invalid, illegal or unenforceable in a jurisdiction, such provision shall be
modified or deleted, as to the jurisdiction involved, only to the extent
necessary to render the same valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby nor shall the validity, legality or
enforceability of such provision be affected thereby in any other jurisdiction.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties will substitute for any invalid,
illegal or unenforceable provision a suitable and equitable provision that
carries out, so far as may be valid, legal and enforceable, the intent and
purpose of such invalid, illegal or unenforceable provision.

 

11.9 Amendment. This Agreement may be amended, supplemented or modified only by
execution of a written instrument signed by the Purchaser and the Company.

 

11.10 Waiver. The Purchaser on behalf of itself and its Affiliates, on the one
hand, and the Company on behalf of itself and its Affiliates, may in its sole
discretion (i) extend the time for the performance of any obligation or other
act of any other non-Affiliated Party hereto, (ii) waive any inaccuracy in the
representations and warranties by such other non-Affiliated Party contained
herein or in any document delivered pursuant hereto and (iii) waive compliance
by such other non-Affiliated Party with any covenant or condition contained
herein. Any such extension or waiver shall be valid only if set forth in an
instrument in writing signed by the Party or Parties to be bound thereby.
Notwithstanding the foregoing, no failure or delay by a Party in exercising any
right hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise of any other
right hereunder.

 

11.11 Entire Agreement. This Agreement and the documents or instruments referred
to herein, including any exhibits, annexes and schedules attached hereto, which
exhibits, annexes and schedules are incorporated herein by reference, embody the
entire agreement and understanding of the Parties hereto in respect of the
subject matter contained herein. There are no restrictions, promises,
representations, warranties, covenants or undertakings, other than those
expressly set forth or referred to herein or the documents or instruments
referred to herein, which collectively supersede all prior agreements and the
understandings among the Parties with respect to the subject matter contained
herein.

 



 

-43-


   



 

11.12 Interpretation. The table of contents and the Article and Section headings
contained in this Agreement are solely for the purpose of reference, are not
part of the agreement of the Parties and shall not in any way affect the meaning
or interpretation of this Agreement. In this Agreement, unless the context
otherwise requires: (a) any pronoun used in this Agreement shall include the
corresponding masculine, feminine or neuter forms, and words in the singular,
including any defined terms, include the plural and vice versa; (b) reference to
any Person includes such Person’s successors and assigns but, if applicable,
only if such successors and assigns are permitted by this Agreement, and
reference to a Person in a particular capacity excludes such Person in any other
capacity; (c) any accounting term used and not otherwise defined in this
Agreement has the meaning assigned to such term in accordance with GAAP; (d)
“including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding or succeeding such term and
shall be deemed in each case to be followed by the words “without limitation”;
(e) the words “herein,” “hereto,” and “hereby” and other words of similar import
in this Agreement shall be deemed in each case to refer to this Agreement as a
whole and not to any particular Section or other subdivision of this Agreement;
(f) the word “if” and other words of similar import when used herein shall be
deemed in each case to be followed by the phrase “and only if”; (g) the term
“or” means “and/or”; (h) any reference to the term “ordinary course” or
“ordinary course of business” shall be deemed in each case to be followed by the
words “consistent with past practice”; (i) any agreement, instrument, insurance
policy, Law or Order defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument,
insurance policy, Law or Order as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes, regulations, rules or orders) by
succession of comparable successor statutes, regulations, rules or orders and
references to all attachments thereto and instruments incorporated therein; (j)
except as otherwise indicated, all references in this Agreement to the words
“Section,” “Article”, “Schedule”, “Exhibit” and “Annex” are intended to refer to
Sections, Articles, Schedules, Exhibits and Annexes to this Agreement; and (k)
the term “Dollars” or “$” means United States dollars. Any reference in this
Agreement to a Person’s directors shall include any member of such Person’s
governing body and any reference in this Agreement to a Person’s officers shall
include any Person filling a substantially similar position for such Person. Any
reference in this Agreement to a Person’s shareholders shall include any
applicable owners of the equity interests of such Person, in whatever form,
including with respect to the Purchaser its stockholders under the NRS or its
Organizational Documents. The Parties have participated jointly in the
negotiation and drafting of this Agreement. Consequently, in the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision of this Agreement.

 

11.13 Counterparts. This Agreement may be executed and delivered (including by
facsimile or other electronic transmission) in one or more counterparts, and by
the different Parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

ARTICLE XII.

DEFINITIONS.

 

12.1 Certain Definitions. For purpose of this Agreement, the following
capitalized terms have the following meanings:

 

“Action” means any notice of noncompliance or violation, or any claim, demand,
charge, action, suit, litigation, audit, settlement, complaint, stipulation,
assessment or arbitration, or any request (including any request for
information), inquiry, hearing, proceeding or investigation, by or before any
Governmental Authority.

 

  -44-

   



 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with such Person.

 

“Benefit Plans” of any Person means any and all deferred compensation, executive
compensation, incentive compensation, equity purchase or other equity-based
compensation plan, employment or consulting, severance or termination pay,
holiday, vacation or other bonus plan or practice, hospitalization or other
medical, life or other insurance, supplemental unemployment benefits, profit
sharing, pension, or retirement plan, program, agreement, commitment or
arrangement, and each other employee benefit plan, program, agreement or
arrangement, including each “employee benefit plan” as such term is defined
under Section 3(3) of ERISA, maintained or contributed to or required to be
contributed to by a Person for the benefit of any employee or terminated
employee of such Person, or with respect to which such Person has any Liability,
whether direct or indirect, actual or contingent, whether formal or informal,
and whether legally binding or not.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as amended. Reference to a specific section of the Code shall
include such section and any valid treasury regulation promulgated thereunder.

 

“Company Benefit Plan” means any plan, fund (including any superannuation fund)
or other similar program or arrangement established or maintained outside the
United States by the Company primarily for the benefit of employees of the
Company residing outside the United States, which plan, fund or other similar
program or arrangement provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

 

“Company Charter” means the [memorandum of association and articles of
incorporation] of the Company, as amended and effective under the Malaysia Act.

 

“Company Confidential Information” means all confidential or proprietary
documents and information concerning the Company or the Sellers or any of their
respective Representatives, furnished in connection with this Agreement or the
transactions contemplated hereby; provided, however, that Company Confidential
Information shall not include any information which, (i) at the time of
disclosure by the Purchaser or its Representatives, is generally available
publicly and was not disclosed in breach of this Agreement or (ii) at the time
of the disclosure by the Company, the Sellers or their respective
Representatives to the Purchaser or its Representatives was previously known by
such receiving party without violation of Law or any confidentiality obligation
by the Person receiving such Company Confidential Information.

 

“Company Ordinary Shares” means the shares of par value Rm 1.00 each in the
Company.

 

“Consent” means any consent, approval, waiver, authorization or Permit of, or
notice to or declaration or filing with any Governmental Authority or any other
Person.

 

“Contracts” means all contracts, agreements, binding arrangements, bonds, notes,
indentures, mortgages, debt instruments, purchase order, licenses (and all other
contracts, agreements or binding arrangements concerning Intellectual Property),
franchises, leases and other instruments or obligations of any kind, written or
oral (including any amendments and other modifications thereto).

 

  -45-

   



 

“Control” of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract, or otherwise.
“Controlled”, “Controlling” and “under common Control with” have correlative
meanings. Without limiting the foregoing a Person (the “Controlled Person”)
shall be deemed Controlled by (a) any other Person (the “10% Owner”) (i) owning
beneficially, as meant in Rule 13d-3 under the Exchange Act, securities
entitling such Person to cast ten percent (10%) or more of the votes for
election of directors or equivalent governing authority of the Controlled Person
or (ii) entitled to be allocated or receive ten percent (10%) or more of the
profits, losses, or distributions of the Controlled Person; (b) an officer,
director, general partner, partner (other than a limited partner), manager, or
member (other than a member having no management authority that is not a 10%
Owner) of the Controlled Person; or (c) a spouse, parent, lineal descendant,
sibling, aunt, uncle, niece, nephew, mother-in-law, father-in-law,
sister-in-law, or brother-in-law of an Affiliate of the Controlled Person or a
trust for the benefit of an Affiliate of the Controlled Person or of which an
Affiliate of the Controlled Person is a trustee.

 

“Copyrights” means any works of authorship, mask works and all copyrights
therein, including all renewals and extensions, copyright registrations and
applications for registration and renewal, and non-registered copyrights.

 

“Environmental Law” means any Law in any way relating to (a) the protection of
human health and safety, (b) the protection, preservation or restoration of the
environment and natural resources (including air, water vapor, surface water,
groundwater, drinking water supply, surface land, subsurface land, plant and
animal life or any other natural resource), or (c) the exposure to, or the use,
storage, recycling, treatment, generation, transportation, processing, handling,
labeling, production, release or disposal of Hazardous Materials.

 

“Environmental Liabilities” means, in respect of any Person, all Liabilities,
obligations, responsibilities, Remedial Actions, Losses, damages, costs, and
expenses (including all reasonable fees, disbursements, and expenses of counsel,
experts, and consultants and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand by any other Person or in response to any violation of Environmental Law,
whether known or unknown, accrued or contingent, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute,
to the extent based upon, related to, or arising under or pursuant to any
Environmental Law, Environmental Permit, Order, or Contract with any
Governmental Authority or other Person, that relates to any environmental,
health or safety condition, violation of Environmental Law, or a Release or
threatened Release of Hazardous Materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fraud Claim” means any claim based in whole or in part upon fraud, willful
misconduct or intentional misrepresentation.

 

“GAAP” means generally accepted accounting principles as in effect in the United
States of America.

 

“Governmental Authority” means any federal, state, local, foreign or other
governmental, quasi-governmental or administrative body, instrumentality,
department or agency or any court, tribunal, administrative hearing body,
arbitration panel, commission, or other similar dispute-resolving panel or body.

 

“Hazardous Material” means any waste, gas, liquid or other substance or material
that is defined, listed or designated as a “hazardous substance”, “pollutant”,
“contaminant”, “hazardous waste”, “regulated substance”, “hazardous chemical”,
or “toxic chemical” (or by any similar term) under any Environmental Law, or any
other material regulated, or that could result in the imposition of Liability or
responsibility, under any Environmental Law, including petroleum and its by-
products, asbestos, polychlorinated biphenyls, radon, mold, and urea
formaldehyde insulation.

 

  -46-

   



 

“IFRS” means the International Financial Reporting Standards.

 

“Indebtedness” of any Person means (a) all indebtedness of such Person for
borrowed money (including the outstanding principal and accrued but unpaid
interest) or for the deferred purchase price of property or services, (b) any
other indebtedness of such Person that is evidenced by a note, bond, debenture,
credit agreement or similar instrument, (c) all obligations of such Person under
leases that should be classified as capital leases in accordance with GAAP, (d)
all obligations of such Person for the reimbursement of any obligor on any line
or letter of credit, banker’s acceptance, guarantee or similar credit
transaction, in each case, that has been drawn or claimed against, (e) all
obligations of such Person in respect of acceptances issued or created, (f) all
interest rate and currency swaps, caps, collars and similar agreements or
hedging devices under which payments are obligated to be made by such Person,
whether periodically or upon the happening of a contingency, (g) all obligations
secured by an Lien on any property of such Person, (h) any premiums, prepayment
fees or other penalties, fees, costs or expenses associated with payment of any
Indebtedness of such Person and (i) all obligation described in clauses (a)
through (h) above of any other Person which is directly or indirectly guaranteed
by such Person or which such Person has agreed (contingently or otherwise) to
purchase or otherwise acquire or in respect of which it has otherwise assured a
creditor against loss.

 

“Intellectual Property” means all of the following as they exist in any
jurisdiction throughout the world: Patents, Trademarks, Copyrights, Trade
Secrets, Internet Assets, Software and other intellectual property, and all
licenses, sublicenses and other agreements or permissions related to the
preceding property.

 

“Internet Assets” means any all domain name registrations, web sites and web
pages and related rights, items and documentation related thereto.

 

“Knowledge” means, with respect to (i) the Company, the actual knowledge of the
executive officers or directors of the Company, including [name of Company chief
exec], after due inquiry or (ii) any other Party, the actual knowledge of its
directors and executive officers, after due inquiry.

 

“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, principle of common law, ordinance, code, edict, decree,
proclamation, treaty, convention, rule, regulation, directive, requirement,
writ, injunction, settlement, Order or Consent that is or has been issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Authority.

 

“Liabilities” means any and all liabilities, Indebtedness, Actions or
obligations of any nature (whether absolute, accrued, contingent or otherwise,
whether known or unknown, whether direct or indirect, whether matured or
unmatured and whether due or to become due), including Tax liabilities due or to
become due.

 

“Lien” means any mortgage, pledge, security interest, attachment, right of first
refusal, option, proxy, voting trust, encumbrance, lien or charge of any kind
(including any conditional sale or other title retention agreement or lease in
the nature thereof), restriction (whether on voting, sale, transfer, disposition
or otherwise), any subordination arrangement in favor of another Person, any
filing or agreement to file a financing statement as debtor under the Uniform
Commercial Code or any similar Law.

 

  -47-

   



 

“Malaysia Act” means the laws of Malaysia governing the formation, governance,
actions and regulation of companies formed or doing business in Malaysia,
including but not limited to the Companies Act 2016, as amended.

 

“Material Adverse Effect” means, with respect to any specified Person, any fact,
event, occurrence, change or effect that has had, or would reasonably be
expected to have, individually or in the aggregate, a material adverse effect
upon (a) the business, assets, Liabilities, results of operations, prospects or
condition (financial or otherwise) of such Person and its Subsidiaries, taken as
a whole, or (b) the ability of such Person or any of its Subsidiaries on a
timely basis to consummate the transactions contemplated by this Agreement or to
perform its obligations hereunder; provided, however, that any changes or
effects directly or indirectly attributable to, resulting from, relating to or
arising out of the following (by themselves or when aggregated with any other,
changes or effects) shall not be deemed to be, constitute, or be taken into
account when determining whether there has or may, would or could have occurred
a Material Adverse Effect: (i) general changes in the financial or securities
markets or general economic or political conditions in the country or region in
which such Person or any of its Subsidiaries does business; (ii) changes,
conditions or effects that generally affect the industries in which such Person
or any of its Subsidiaries principally operates; (iii) changes in GAAP, IFRS or
other applicable accounting principles or mandatory changes in the regulatory
accounting requirements applicable to any industry in which such Person and its
Subsidiaries principally operates; (iv) conditions caused by acts of God,
terrorism, war (whether or not declared) or natural disaster; (v) any failure in
and of itself by such Person and its Subsidiaries to meet any internal or
published budgets, projections, forecasts or predictions of financial
performance for any period (provided that the underlying cause of any such
failure may be considered in determining whether a Material Adverse Effect has
occurred or would reasonably be expected to occur to the extent not excluded by
another exception herein); provided further, however, that any event,
occurrence, fact, condition, or change referred to in clauses (i)–(iv)
immediately above shall be taken into account in determining whether a Material
Adverse Effect has occurred or could reasonably be expected to occur to the
extent that such event, occurrence, fact, condition, or change has a
disproportionate effect on such Person or any of its Subsidiaries compared to
other participants in the industries in which such Person or any of its
Subsidiaries primarily conducts its businesses.

 

“NRS” means Nevada Revised Statutes, as amended.

 

“OFAC” means the U.S. Department of Treasury, Office of Foreign Assets Control.

 

“OTC Bulletin Board” means the Over-the-Counter Bulletin Board maintained by the
OTC Markets Group and the National Association of Securities Dealers.

 

“OTC Markets Group” means OTC Markets Group, Inc.

 

“Organizational Documents” means, (i) with respect to the Purchaser, the
Purchaser Charter, (ii) with respect to the Company, the Company Charter, and
(iii) with respect to any other Party or a Subsidiary of any Party, its
Certificate of Incorporation and Bylaws or similar organizational documents, in
each case, as amended.

 

“Order” means any order, decree, ruling, judgment, injunction, writ,
determination, binding decision, verdict, judicial award or other action that is
or has been made, entered, rendered, or otherwise put into effect by or under
the authority of any Governmental Authority.

 

  -48-

   



 

“Patents” means any patents, patent applications and the inventions, designs and
improvements described and claimed therein, patentable inventions, and other
patent rights (including any divisionals, provisionals, continuations,
continuations-in-part, substitutions, or reissues thereof, whether or not
patents are issued on any such applications and whether or not any such
applications are amended, modified, withdrawn, or refiled).

 

“Permits” means all federal, state, local or foreign or other third-party
permits, grants, easements, consents, approvals, authorizations, exemptions,
licenses, franchises, concessions, ratifications, permissions, clearances,
confirmations, endorsements, waivers, certifications, designations, ratings,
registrations, qualifications or orders of any Governmental Authority or any
other Person.

 

“Permitted Liens” means (a) Liens for Taxes or assessments and similar
governmental charges or levies, which either are (i) not delinquent or (ii)
being contested in good faith and by appropriate proceedings, and adequate
reserves have been established with respect thereto, (b) other Liens imposed by
operation of Law arising in the ordinary course of business for amounts which
are not due and payable and as would not in the aggregate materially adversely
affect the value of, or materially adversely interfere with the use of, the
property subject thereto, (c) Liens incurred or deposits made in the ordinary
course of business in connection with social security, (d) Liens on goods in
transit incurred pursuant to documentary letters of credit, in each case arising
in the ordinary course of business, or (v) Liens arising under this Agreement.

 

“Person” means an individual, corporation, partnership (including a general
partnership, limited partnership or limited liability partnership), limited
liability company, association, trust or other entity or organization, including
a government, domestic or foreign, or political subdivision thereof, or an
agency or instrumentality thereof.

 

“Personal Property” means any machinery, equipment, tools, vehicles, furniture,
leasehold improvements, office equipment, plant, parts and other tangible
personal property.

 

“Purchaser Charter” means the articles of incorporation of the Purchaser, as
amended and effective under the NRS.

 

“Purchaser Confidential Information” means all confidential or proprietary
documents and information concerning the Purchaser, its Subsidiaries or any of
its Representatives; provided, however, that Purchaser Confidential Information
shall not include any information which, (i) at the time of disclosure by the
Company, any Seller or their respective Representatives, is generally available
publicly and was not disclosed in breach of this Agreement or (ii) at the time
of the disclosure by the Purchaser or its Representatives to the Company, any
Seller or their respective Representatives was previously known by such
receiving party without violation of Law or any confidentiality obligation by
the Person receiving such Purchaser Confidential Information. For the avoidance
of doubt, from and after the Closing, Purchaser Confidential Information will
include the confidential or proprietary information of the Company.

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, or leaching into the indoor or outdoor
environment, or into or out of any property.

 

“Remedial Action” means all actions to (i) clean up, remove, treat, or in any
other way address any Hazardous Material, (ii) prevent the Release of any
Hazardous Material so it does not endanger or threaten to endanger public health
or welfare or the indoor or outdoor environment, (iii) perform pre-remedial
studies and investigations or post-remedial monitoring and care, or (iv) correct
a condition of noncompliance with Environmental Laws.

 

  -49-

   



 

“Representative” means, as to any Person, such Person’s Affiliates and its and
their managers, directors, officers, employees, agents and advisors (including
financial advisors, counsel and accountants).

 

“Rm” means the Malaysian ringgit, the official currency of Malaysia, and
exchangeable into U.S. dollars at the approximate exchange rate of 4.23 Rm per
$1.00.

 

“SEC” means the Securities and Exchange Commission (or any successor
Governmental Authority).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Software” means any computer software programs, including all source code,
object code, and documentation related thereto and all software modules, tools
and databases.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which (i) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, association or other business
entity, a majority of the partnership or other similar ownership interests
thereof is at the time owned or controlled, directly or indirectly, by any
Person or one or more Subsidiaries of that Person or a combination thereof. For
purposes hereof, a Person or Persons will be deemed to have a majority ownership
interest in a partnership, association or other business entity if such Person
or Persons will be allocated a majority of partnership, association or other
business entity gains or losses or will be or control the managing director,
managing member, general partner or other managing Person of such partnership,
association or other business entity.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or other documents (including any related or supporting
schedules, statements or information) filed or required to be filed in
connection with the determination, assessment or collection of any Taxes or the
administration of any Laws or administrative requirements relating to any Taxes.

 

  -50-

   



 

“Taxes” means (a) all direct or indirect federal, state, local, foreign and
other net income, gross income, gross receipts, sales, use, value-added, ad
valorem, transfer, franchise, profits, license, lease, service, service use,
withholding, payroll, employment, social security and related contributions due
in relation to the payment of compensation to employees, excise, severance,
stamp, occupation, premium, property, windfall profits, alternative minimum,
estimated, customs, duties or other taxes, fees, assessments or charges of any
kind whatsoever, together with any interest and any penalties, additions to tax
or additional amounts with respect thereto, (b) any Liability for payment of
amounts described in clause (a) whether as a result of being a member of an
affiliated, consolidated, combined or unitary group for any period or otherwise
through operation of law and (c) any Liability for the payment of amounts
described in clauses (a) or (b) as a result of any tax sharing, tax group, tax
indemnity or tax allocation agreement with, or any other express or implied
agreement to indemnify, any other Person.

 

“Trade Secrets” means any trade secrets, confidential business information,
concepts, ideas, designs, research or development information, processes,
procedures, techniques, technical information, specifications, operating and
maintenance manuals, engineering drawings, methods, knowhow, data, mask works,
discoveries, inventions, modifications, extensions, improvements, and other
proprietary rights (whether or not patentable or subject to copyright,
trademark, or trade secret protection).

 

“Trademarks” means any trademarks, service marks, trade dress, trade names,
brand names, internet domain names, designs, logos, or corporate names
(including, in each case, the goodwill associated therewith), whether registered
or unregistered, and all registrations and applications for registration and
renewal thereof.

 

[REMAINEDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

 

  -51-

   

 

IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be signed and
delivered by its respective duly authorized officer as of the date first written
above.

 

 



 

The Purchaser:

 

 

 

 

 

RESORT SAVERS, INC.,

 

 

a Nevada corporation

 

 

 

 

 

 

By:

 

Name:

Zhou Gui Bin

 

Title:

President and CEO

 

 

 

Address:

 

 

No. 10-2-4B, Jin Di Shang Tang Garden

 

Long Hua Xin Qu Shang Tang Road

 

Shenzhen, Guangdong Province, China 518000



 

[Signature page to Share Exchange Agreement]

 



 

   



 

 

The Company:

 

 

 

DUSUN ECO RESORT (2015) SDN. BHD.,

 

a Malaysia [limited liability company]

 

 

 

 

 

By:

 

Name:

[Name]

 

Title:

[President and CEO]

 

 

 

Address:

 

 

KM 56.8, Lebuhraya Kuala Lumpur-Karak

 

48700 Bentong, Pahang

 

[Signature page to Share Exchange Agreement]

 



 

   



 



 

 

The Sellers:

 

 

 

 

LAW KONG ENG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JIANG HAIYAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIM KIANG HUIT

 

 

 

 

 

 

 

 

 

 

 

 



 

[Signature page to Share Exchange Agreement]

 



 

   



 

ANNEX I

 



Seller Name

Number of Purchased Shares Held by Seller

Ownership Percentage of the Company Prior to Closing

Pro Rata Exchange Shares

Law Kong Eng

20

20%

80,000,000

Jiang Haiyan

1

1%

4,000,000

Lim Kiang Huit

79

79%

316,000,000



 

 







 